

[EXECUTION VERSION]


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”), effective as of October 4, 2014, is
made and entered into by and between LOGAN’S ROADHOUSE, INC. (the “Company”),
ROADHOUSE HOLDING INC. (the “Parent”) and SAMUEL NICHOLAS BORGESE (“Executive”).


WITNESSETH:


WHEREAS, Parent and the Company have agreed that, effective on October 4, 2014,
the Executive will assume the position of President and Chief Executive Officer
of Parent and the Company, and Parent, the Company and the Executive now desire
to enter into this Agreement so as to establish the terms and conditions of
Executive’s employment.


NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.
EMPLOYMENT.



Subject to the terms and conditions of this Agreement, effective as of October
4, 2014 (the “Effective Date”), each of Parent and the Company hereby employs
Executive as its President and Chief Executive Officer.


2.
DURATION OF AGREEMENT.



This employment shall begin as of the Effective Date, and shall continue until
it terminates pursuant to the terms of one of Sections 5, 6, 7, 8 or 9 of this
Agreement. The specified period during which Executive is employed is the
“Term.”


3.
POSITION AND DUTIES.



3.1.    Position. During the Term, Executive shall serve as President and Chief
Executive Officer of Parent and the Company and as a member of the Board of
Directors of Parent (the “Parent Board”) and of the Board of Directors of the
Company (the “Company Board”) for so long as the Executive is the then duly
elected and acting Chief Executive Officer. During the Term, Executive shall
report to the Parent Board and shall perform such duties and responsibilities as
may be prescribed from time-to-time by the Parent Board, which shall be
consistent with the responsibilities of similarly situated executives of
comparable companies in similar lines of business. From time to time during the
Term, Executive also may be designated to such other offices within Parent or
its subsidiaries as may be necessary or appropriate for the convenience of the
businesses of Parent and its subsidiaries.


3.2.    Full-Time Efforts. Except as provided in Section 3.3 below, during the
Term, Executive shall perform and discharge faithfully, diligently and to the
best of his ability such duties and responsibilities and shall devote his
full-time best efforts to the business and affairs of the Company and its
subsidiaries and affiliates. During the Term, Executive agrees to promote the
best interests of the Company and to take no action that damages the public
image or reputation of the Company or its subsidiaries or affiliates.






1000378690v4



--------------------------------------------------------------------------------





3.3.    No Interference With Duties. During the Term, Executive shall not (i)
engage in any activities, or render services to or become associated with any
other business; (ii) serve on any board of directors of other corporations or
entities unless approved by the Parent Board, or; (iii) devote time to other
occupations or activities which would inhibit or otherwise interfere with the
proper performance of his duties unless approved by the Parent Board; provided,
however, that it shall not be a violation of this Agreement for Executive to (A)
serve on the board of directors of El Pollo Loco, Inc. (and attend up to five
(5) board of directors meetings per year and board calls on an as needed basis);
(B) provide up to three (3) months consultation (primarily by telephone) with
Executive’s former employer for the purpose of ensuring an orderly transition to
new management;
(C) devote reasonable periods of time to charitable and community activities and
industry or professional activities; or (D) manage personal business interests
and investments, in the case of each of (A) through (D), so long as such
activities do not materially interfere with the performance of Executive’s
responsibilities under this Agreement, and do not violate Section 12 of this
Agreement.


3.4.    Work Standard. During the Term, Executive hereby agrees that he shall at
all times comply with and abide by all terms and conditions set forth in this
Agreement, and all reasonable and applicable work policies, procedures and rules
as may be issued by the Company. Executive also agrees that he shall use his
best efforts to comply with all federal, state and local statutes, regulations
and public ordinances governing the performance of his duties hereunder.


4.
COMPENSATION AND BENEFITS.



4.1.    Base Salary. During the Term, subject to the terms and conditions set
forth in this Agreement, the Company shall pay Executive, and Executive shall
accept, an annual salary (“Base Salary”) in the amount of $650,000. The Base
Salary shall be paid in accordance with the Company’s normal payroll practices
and may be increased from time to time at the sole discretion of the Parent
Board, the Company Board or the Compensation Committee of either of them (the
“Committee”).


4.2.    Incentive, Savings and Retirement Plans. During the Term, Executive
shall be entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs applicable generally to senior executive
officers of the Company (“Peer Executives”), and on the same basis as such Peer
Executives, except as to benefits that are specifically applicable to Executive
pursuant to this Agreement. Without limiting the foregoing, the following
provisions shall apply with respect to Executive:




4.2.1
Incentive Bonus. During the Term, Executive shall be entitled to an annual
bonus, the amount of which shall be determined by the Committee and which shall
be based upon Executive’s performance and the Company’s operating results during
such year as determined by the Committee; provided, however, that it is
specifically acknowledged and agreed that Executive’s “target” bonus shall be
equal to one hundred percent (100%) of Executive’s Base Salary. The amount of,
and performance criteria with respect to, any such bonus in any year shall be
determined in accordance with a formula to be agreed upon by Parent and
Executive and approved by the Committee that reflects the financial and other
performance of the Company and the Executive’s contributions thereto.
Notwithstanding anything to the contrary in this Section 4.2.1, the annual bonus
payable to Executive in respect of






--------------------------------------------------------------------------------



Parent’s current fiscal year (which ends in July 2015) shall be at least
$325,000 and the performance criteria applicable to the bonus payable in respect
of such fiscal year shall be as separately provided to Executive.


4.2.2
Welfare Benefit Plans. During the Term, Executive and Executive’s eligible
dependents shall be eligible for participation in, and shall receive all
benefits under, the welfare benefit plans, practices, policies and programs
provided by the Company (“Welfare Plans”) to the extent applicable generally to
Peer Executives which are consistent with the Company’s policies in effect from
time to time. The Company understands that Executive intends to propose that the
Company adopt an ACA approved medical gap insurance program, and, when proposed,
the Company (acting through its Board of Directors) will consider in good faith
whether adoption of such a program is in the best interests of the Company.



4.2.3
Vacation. During the Term, Executive shall be entitled to five weeks of paid
vacation annually or such higher amount as is commensurate in relation of the
senior most executives of the Company. The timing of paid vacations shall be
scheduled in a reasonable manner by the Executive.



4.2.4
Business Expenses. During the Term, Executive shall be reimbursed for all
reasonable business expenses incurred in carrying out the work hereunder.
Executive shall follow the Company’s expense procedures that generally apply to
other Peer Executives in accordance with the policies, practices and procedures
of the Company to the extent applicable generally to such Peer Executives.



4.2.5
Relocation Expenses. Executive shall be reimbursed by the Company for the
following relocation expenses: (i) the reasonable costs incurred in moving his
personal property from New York to Nashville; (ii) the reasonable cost of
airfare from New York to Nashville, lodging, automobile rental, and meals during
the period prior to Executive’s settlement on a new home in Nashville; and (iii)
the cost of two round-trip airfares, automobile rental and meals associated with
trips for Executive’s spouse to locate suitable permanent housing in Nashville.



4.2.6
Perquisites. During the Term, Executive shall be entitled to receive such
executive perquisites, fringe and other benefits as are provided to the senior
most executives and their families under any of the Company’s plans and/or
programs in effect from time to time (and consistent with the Company’s
policies) and such other benefits as are customarily available to Peer
Executives.



4.3.
Equity and Long-Term Incentive Compensation.



4.3.1
Additional Bonus. The Executive shall be entitled to receive an additional bonus
as set forth on Exhibit A to this Agreement subject to the terms and conditions
set forth in such Exhibit.



4.3.2
Nonqualified Stock Option Grant. Effective as of the date of this Agreement,
Parent shall grant Executive two options, pursuant to and subject to the terms
of Parent’s Stock Incentive Plan (the “Options”). The first of the Options
(referred to as the “Tranche A





--------------------------------------------------------------------------------



Options”) shall be an option to purchase 120,000 shares of common stock, par
value $0.01 per share, of Parent (such shares, the “Common Stock”) at a


per share exercise price of $50.00. The second of the Options (referred to as
the “Tranche B Options”) shall be an option to purchase 240,000 shares of Common
Stock at a per share exercise price of $100.00. The Options shall be evidenced
by the form of Stock Option Agreement attached hereto as Exhibit B. The Options
shall be subject to the time-based and performance-based vesting conditions set
forth in the Stock Option Agreement; provided, that, notwithstanding the
time-based vesting conditions set forth in the Stock Option Agreement, in the
event that (x) Executive’s employment is terminated by the Company without Cause
or by Executive with Good Reason (as these terms are defined in this Agreement)
and (y) fewer than the Minimum Number (as defined below) of Options have
satisfied the applicable time- based vesting condition, then a number of
additional Options shall be deemed to have satisfied the applicable time-based
vesting condition equal to (I) the Minimum Number minus (II) the number of
Options as to which the time-based vesting condition are satisfied immediately
prior to the date of termination (in each case applied separately to the Tranche
A Options and the Tranche B Options). For this purposes, the “Minimum Number”
means that number equal to 120,000 (in the case of the Tranche A Options) or
240,000 (in the case of the Tranche B Options) multiplied by a fraction, the
numerator of which is the number of consecutive three- month periods elapsed
since the first anniversary of the date of grant of the Options and the
denominator of which is sixteen (16).


4.3.3
Key Employee EIP. The Company and Executive shall cooperate to develop an equity
incentive plan for the other members of the management team intended to attract
and retain key employees for the Company.



4.3.4
Share Purchase. For the thirty (30) day period following the date on which the
Option is granted, Parent shall provide Executive with the right to purchase a
number of shares of Common Stock as may be mutually agreed at the fair market
value of the Common Stock in effect at the time of purchase. In connection with
such purchase, Executive shall execute and deliver Joinder Agreements to the
Stockholders Agreement and Registration Rights Agreement of Parent, both of
which are attached hereto as, respectively, Exhibit C and Exhibit D.



5.
TERMINATION FOR CAUSE.



Executive’s employment with Parent and the Company may be terminated immediately
at any time by Parent without any liability owing to Executive or Executive’s
beneficiaries under this Agreement, except Base Salary through the date of
termination and benefits through the date of termination under any plan or
agreement covering Executive which shall be governed by the terms of such plan
or agreement, under the following conditions, each of which shall constitute
“Cause” or “Termination for Cause”:


(a)
Executive’s substantial and repeated failure to perform substantially his duties
as an employee of the Company or any of its subsidiaries or affiliates that
continues for a period of 10 days after Executive has received written notice
from the Parent’s Board of the specific duties that the Executive is failing to
perform;







--------------------------------------------------------------------------------



(b)
Executive’s personal dishonesty, fraud, or willful misconduct in the management
of Parent’s business lines, or material violation of the Company’s race or
gender anti-



harassment policies;


(c)
any conviction of, or the entering of a plea of guilty or nolo contendere to, a
crime that constitutes a felony, or any willful or material violation by
Executive of any federal, state or foreign securities laws;



(d)
any conviction of any other criminal act or act of material dishonesty, fraud or
misconduct by Executive, in each case, that is materially injurious to the
property, operations, business or reputation of the Company or any of its
subsidiaries or affiliates; or



(e)
the willful and material breach by Executive of any written covenant or
agreement with the Company or any of its subsidiaries or affiliates not to
disclose any confidential information or not to compete with the Company or any
of its subsidiaries or affiliates.



The cessation of employment of Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than 57% of the
entire membership of the Parent Board at a meeting of the Parent Board called
and held for such purpose (after reasonable notice is provided to Executive and
Executive is given an opportunity, together with counsel, to be heard before the
Parent Board), finding that, in the good faith opinion of such Parent Board,
Executive is guilty of the conduct described in any one or more of subsections
(a) through (e) above, and specifying the particulars thereof in detail.


6.
TERMINATION UPON DEATH.



Notwithstanding anything herein to the contrary, this Agreement shall terminate
immediately upon Executive’s death, and Parent and the Company shall have no
further liability to Executive or his beneficiaries under this Agreement, other
than for payment of the Accrued Obligations (as defined in Section 9(a)(1)) and
the timely payment or provision of any benefits available to Executive pursuant
to any Company plans, programs, practices and policies relating to death
benefits, if any, as are applicable to Executive on the date of his death. The
rights of the Executive’s estate with respect to stock options and all other
benefit plans shall be determined in accordance with the specific terms,
conditions and provisions of the applicable agreements and plans.


7.
DISABILITY.



If the Company determines in good faith that the Disability of Executive has
occurred during the Term (pursuant to the definition of Disability set forth
below), it may give to Executive written notice of its intention to terminate
Executive’s employment. In such event, Executive’s employment with Parent and
the Company shall terminate effective on the 30th day after receipt of such
written notice by Executive (the “Disability Effective Date”), provided that,
Executive shall not have returned to full-time performance of Executive’s duties
(as determined by the Parent Board in its reasonable discretion) within the 30
days after such receipt. If Executive’s employment is terminated by reason of
his Disability, this Agreement shall terminate without further obligations to
Executive, other than for payment of Accrued Obligations (as defined in Section
9(a)(1)) and Executive’s continued ability




--------------------------------------------------------------------------------



to participate in the Company’s medical program pursuant to Section 9(a)(4)
below, including without limitation benefits under such plans, programs,
practices and


policies relating to disability benefits, if any, as are applicable to Executive
on the Disability Effective Date. The rights of the Executive with respect to
stock options and all other benefit plans shall be determined in accordance with
the specific terms, conditions and provisions of the applicable agreements and
plans.


For purposes of this Agreement, “Disability” shall mean: (i) a long-term
disability entitling Executive to receive benefits under the Company’s long-term
disability plan as then in effect; or (ii) if no such plan is then in effect or
the plan does not apply to Executive, the inability of Executive, as determined
by the Parent Board in its reasonable discretion, to perform the essential
functions of his regular duties and responsibilities, after reasonable
accommodation, due to physical or mental illness which has lasted (or can
reasonably be expected to last) for a period of ninety consecutive days or a
total of 180 days during any 12-month period.


8.
EXECUTIVE’S TERMINATION OF EMPLOYMENT.



Executive’s employment may be terminated at any time by Executive for Good
Reason or no reason. For purposes of this Agreement, “Good Reason” shall mean
any of the following actions taken without Executive’s consent:


(a)
A material diminution of the scope of Executive’s duties or responsibilities;



(b)
A reduction in Executive’s Base Salary as in effect on the Effective Date or as
the same may be increased from time to time;



(c)
A reduction in Executive’s bonus opportunities or equity compensation
opportunities (when compared with the levels of opportunity then applicable to
the Peer Executives) which is arbitrary and without business justification;



(d)
Parent or the Company moves Executive’s primary work site outside a 25-mile
radius from Executive’s then primary work site;



(e)
The material breach by Parent or the Company of any provision of this Agreement
which is not cured by Parent or the Company within thirty (30) days written
notice by Executive; or



(f)
The failure of any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of Parent or the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that Parent or the Company
would be required to perform it if no such succession had taken place.



Good Reason shall not include Executive’s death or Disability. Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder, provided that
Executive raises to the attention of the Parent Board any circumstance he
believes in good faith constitutes Good Reason within thirty (30) days after
occurrence or be foreclosed from raising such circumstance thereafter. Parent
shall have an opportunity




--------------------------------------------------------------------------------



to cure any claimed event of Good Reason (other than under subsection (f) above)
within 10 days of notice from Executive.


If Executive terminates his employment for Good Reason, subject to the
execution,


effectiveness and non-revocation of the Release attached hereto as Annex 1 and
made a part hereof (the “Release”) and only for so long as the Executive has not
breached the provisions of the Release or breached the provisions of Section 12,
he shall be entitled to the same benefits on the same terms as he would be
entitled to under Section 9 as if terminated without Cause. If Executive
terminates his employment without Good Reason, this Agreement shall terminate
without further obligations to Executive, other than for payment of Accrued
Obligations (as defined in Section 9(a)(1)).


9.
TERMINATION WITHOUT CAUSE.



If Executive’s employment is terminated by Parent and the Company without Cause
prior to the expiration of the Term (it being understood by the parties that
termination by death or Disability shall not constitute termination without
Cause), then Executive shall be entitled to the following benefits, subject to
the execution, effectiveness and non-revocation of the Release and only for so
long as the Executive has not breached the provisions of the Release or breached
the provisions of Section 12.


(a)
The Company shall pay to Executive the following amounts:



(1)
in a lump sum in cash within 30 days, the sum of (i) Executive’s Base Salary
through the date of termination to the extent not theretofore paid, (ii) any
accrued expenses and vacation pay to the extent not theretofore paid, and (iii)
unless Executive has elected a different payout date in a prior deferral
election, any compensation previously deferred by Executive (together with any
accrued interest or earnings thereon) to the extent not theretofore paid (the
sum of the amounts described in subsections (i), (ii) and (iii) shall be
referred to in this Agreement as the “Accrued Obligations”);



(2)
a pro-rata portion of Executive’s incentive bonus payable under Section 4.2.1
for that portion of the fiscal year through the date of termination (provided
that this incentive bonus will not be paid until such time as the Company pays
annual bonuses to its other executives and such bonus shall be based upon the
Executive’s target bonus amount with regard to actual Company performance for
the fiscal year in which the date of termination occurred) (the “Pro Rata
Bonus”);



(3)
in installments ratably over twelve (12) months following the date of
termination (the “Severance Period”) in accordance with the Company’s normal
payroll cycle and procedures and subject to Section 9(d), the amount equal to
the sum of twelve (12) months of the Executive’s annual Base Salary in effect as
of the date of termination (the “Installment Termination Payment”); and



(4)
subject to Section 9(d), continued participation in the medical insurance
programs in effect on the date of termination of employment at active employee
rates for the twelve (12) month period following Executive’s date of
termination.





--------------------------------------------------------------------------------





(b)
With respect to Section 9(a)(3), the Company may, at any time and in its sole
discretion, make a lump sum payment of all amounts, or all remaining amounts,
due to Executive as part of the Installment Termination Payment, to the extent
that such



payment can be made in compliance with Section 409A of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”) and without causing the payment to be
subject to any additional tax imposed under Section 409A of the Code.


(c)
If Executive’s employment is terminated pursuant to this Section 9, Parent and
the Company shall have no further obligations to Executive, other than for
payments provided pursuant to this Section 9.



(d)
The amounts payable pursuant to this Section 9 shall be reduced by the amount of
any compensation Executive receives with respect to any other employment during
the Severance Period. If Executive accepts other employment, all of Executive’s
rights to benefits under Section 9(a)(4) from Company Welfare Plans shall
immediately cease and all compensation earned by the Executive from services as
an officer, consultant or employee of any other business or organization during
the first twelve (12) months following termination of employment hereunder shall
be offset against and reduce any severance payments required to be paid to
Executive under this Agreement.



(e)
Release; Timing of Payment.



(1)
Notwithstanding any other provision of this Agreement, the Pro Rata Bonus and
the Installment Termination Payment shall not be payable under this Agreement
unless and until Executive executes the Release within thirty (30) days
following the date of termination and such release has become irrevocable (the
“Revocation Period”); provided, that Executive shall not be required to release
any indemnification rights.



(2)
Any installments of the Installment Termination Payment previously due but not
paid under Section 9(a)(3) shall be paid on the 45th day following the date of
termination, and the Pro Rata Bonus shall be paid at the time specified in
Section 9(a)(2), in each case provided the release is irrevocable before the end
of the Revocation Period.



10.
COSTS OF ENFORCEMENT.



If either party brings suit to compel performance of, to interpret, or to
recover damages for the breach of this Agreement, the ultimate prevailing party
shall be entitled to reimbursement of its reasonable attorneys’ fees and any
costs and required disbursements previously paid by such prevailing party.


11.
PUBLICITY; NO DISPARAGING STATEMENT.



Executive, Parent and the Company covenant and agree that they shall not engage
in any communications which shall disparage one another or interfere with their
existing or prospective business relationships during and after the term of
Executive’s employment with the Company.




--------------------------------------------------------------------------------





12.
BUSINESS PROTECTION PROVISIONS.



12.1.    Preamble. As a material inducement to Parent and the Company to enter
into this Agreement, and in recognition of the valuable experience, knowledge
and proprietary information


Executive will gain from his employment with the Company, Executive warrants and
agrees he will abide by and adhere to the following business protection
provisions in this Section 12 and all sections thereof.


12.2.    Definitions. For purposes of this Section 12 and all sections thereof,
the following terms shall have the following meanings:


(a)“Competitive Position” shall mean any employment, consulting, advisory,
directorship, agency, promotional or independent contractor arrangement between
the Executive and any person or Entity engaged in the casual dining steakhouse
and/or roadhouse restaurant business, whereby Executive is required to or does
perform services (including, without limitation, advising or otherwise providing
information) on behalf of or for the benefit of such person or Entity which are
substantially similar to the services in which Executive participated or that he
directed or oversaw, or which Executive obtained experience, while employed by
the Company.


(b)“Confidential Information” shall mean any data, information, documents or
materials (whether oral, written, electronic or in any other form or medium)
owned by or pertaining to, or used or held for use in the business of, the
Company or any of its affiliates (including, without limitation, the business of
the Company or any of its affiliates), including, without limitation, “Trade
Secrets” (as defined below), which are not generally known to the competitors of
the Company. Confidential Information shall also include: (i) any items that the
Company has marked “CONFIDENTIAL” or some similar designation or are otherwise
identified as being confidential;
(ii) Work Product; and (iii) Third Party Confidential Information that has been
obtained by the Company or its affiliates from any third party subject to a duty
on the Company and/or its affiliates to maintain the confidentiality of such
information. “Confidential Information” shall not include such portions of any
information that are or become generally known to and available for use by the
public other than as a result of any act or omission of Executive or otherwise
as a result of Executive’s breach of any term or condition of this Agreement.


(c)“Entity” or “Entities” shall mean any business, individual, partnership,
joint venture, agency, governmental agency, body or subdivision, association,
firm, corporation, limited liability company or other entity of any kind.


(d)“Restricted Period” shall mean twelve (12) months following termination of
Executive’s employment hereunder (whether initiated by the Company or
Executive); provided, however, that the Restricted Period shall be extended for
a period of time equal to any period(s) of time within the twelve (12) month
period following termination of Executive’s employment hereunder that Executive
is determined by a final non-appealable judgment from a court of competent
jurisdiction to have engaged in any conduct that violates this Section 12 or any
sections thereof, the purpose of this provision being to secure for the benefit
of the Company the entire Restricted Period being bargained for by the Company
for the restrictions upon the Executive’s activities.


(e)
“Territory” shall mean the United States of America.





--------------------------------------------------------------------------------





(f)“Third Party Confidential Information” shall mean the proprietary or
confidential data, information, documents and/or materials (whether oral,
written, electronic or in any other form or medium) owned by or pertaining to,
or used or held for use in the business of, third parties. Confidential
Information shall also include any data, information, documents and/or materials
of


any third party that the Company has marked “CONFIDENTIAL” or some similar
designation or are otherwise identified as being confidential.


(g)“Trade Secrets” shall mean information or data of or about the Company or any
of its affiliates, including, but not limited to, technical or non-technical
data, recipes, formulas, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product plans
or lists of actual or potential suppliers that: (1) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; (2) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy; and (3) any other information
which is defined as a “trade secret” under applicable law.


(h)“Work Product” shall mean all work product, data, documentation, “know-how,”
trade secrets, ideas, concepts, plans, inventions, improvements, innovations,
techniques, discoveries, methods, processes, developments, techniques, drawings,
designs, models, data, programs, software, firmware, works and other
intellectual property or proprietary rights, and all similar or related
information (whether or not patentable or subject to copyright protection and
whether or not reduced to tangible form or to practice) relating to the Company
or any of its affiliates (including, without limitation, the business of the
Company or any of its affiliates) that were conceived, reduced to practice,
discovered, created, made, written, revised or developed by Executive (either
solely or jointly with others) during the term of his employment with the
Company. “Work Product” shall not include any works or other intellectual
property or proprietary rights that Executive conceived, reduced to practice,
discovered, created, made, wrote, revised or developed entirely on his own time
and without the use of any facilities or resources (including, without
limitation, any materials, equipment, supplies or Confidential Information) of
the Company or any of its affiliates, unless such works and other intellectual
property or proprietary rights (i) relate to the business of the Company or any
of its affiliates, (ii) have been used, or provided by Executive for use, in the
business of the Company or any of its affiliates, or (iii) result from any work
performed by Executive for the Company or any of its affiliates.


12.3.
Nondisclosure: Ownership of Proprietary Property.



(a)In recognition of the need of the Company and its affiliates to protect its
legitimate business interests, Confidential Information and Trade Secrets, and
the importance and value thereof to the business, Executive hereby covenants and
agrees that Executive shall regard and treat Trade Secrets and all other
Confidential Information as strictly confidential and wholly-owned by the
Company and shall not, for any reason, in any fashion, either directly or
indirectly, use, sell, lend, lease, distribute, license, give, transfer, assign,
show, disclose, provide access, disseminate, reproduce, copy, misappropriate or
otherwise communicate (in any form or medium) any Trade Secrets or other
Confidential Information to any third party or Entity for any purpose other than
in accordance with this Agreement or as required by applicable law, court order
or other legal process; provided that (i) Executive provides prior written
notice to the Company of such requirement, (ii) no more information is disclosed
than is required, and (iii) Executive cooperates, at the Company’s cost, with
the Company




--------------------------------------------------------------------------------



to obtain a protective order or similar confidentiality treatment. Executive
shall be bound by the confidentiality and other obligations under this Section
12.3 during and after the term of his employment with the Company.


(b)Executive shall exercise best efforts to ensure the continued confidentiality
of all Trade Secrets and other Confidential Information, and he shall
immediately notify the Company of


any unauthorized disclosure, access or use of any Trade Secrets or other
Confidential Information of which Executive becomes aware. Executive shall
assist the Company, to the extent necessary, in the protection of or procurement
of any intellectual property or other Work Product protection or other rights in
any of the Trade Secrets or other Confidential Information, if and as may be
requested by the Company from time to time.


(c)Executive acknowledges and agrees that, as between the Executive, on the one
hand, and Parent and the Company on the other hand, all Work Product shall be
owned exclusively by the Company. To the greatest extent possible, any Work
Product shall be deemed to be “work made for hire” (as defined in the Copyright
Act, 17 U.S.C.A. § 101 et seq., as amended), and Executive hereby
unconditionally and irrevocably transfers and assigns to the Company all right,
title and interest Executive currently has, or may have at any time hereafter,
by operation of law or otherwise in or to any Work Product on a worldwide basis
and without further consideration, including, without limitation, all patents,
copyrights, trademarks, service marks, logos and other marks (and the goodwill
associated therewith), trade secrets, know-how and other intellectual property
rights. Executive agrees to execute and deliver to the Company any transfers,
assignments, documents or other instruments and to take such actions which the
Company may deem necessary or appropriate, as may be requested by the Company
from time to time, to evidence, effect, record, maintain, protect and/or enforce
the rights granted herein and/or to vest complete title and ownership of any and
all Work Product, including, without limitation, all associated intellectual
property and other rights therein and thereto, exclusively in the Company.
Executive shall make prompt and full disclosure to the Company of all Work
Product that is conceived, reduced to practice, created, made, written or
developed (either solely or jointly with others) during the term of his
employment with the Company or through the use of any facilities or resources
(including, without limitation, any materials, equipment, supplies or
Confidential Information) of the Company or of any of its affiliates. In
connection with any activities conducted by Executive during the term of his
employment with the Company (i) for the Company or any of its affiliates, (ii)
utilizing any facilities or resources (including, without limitation, any
materials, equipment, supplies or Confidential Information) of the Company or of
any of its affiliates, or (iii) that relate to the business of the Company or
any of its affiliates, Executive shall not use or incorporate in any products or
services or in any designs, plans or other Work Product, or disclose or provide
to any other third party or Entity employed or engaged by, or who is otherwise
performing services for, the Company or any of its affiliates, any works or
other intellectual property or proprietary rights except for (x) works or other
intellectual property or proprietary rights that are owned by the Company or any
of its affiliates, or (y) without limiting the foregoing subsection (x), works
or other intellectual property or proprietary rights that Executive has the
right, power and authority to assign (as it is required to do pursuant to this
Agreement) to the Company all right, title and interest therein and thereto, or
(z) are generally known to and available for use by the public without any
restrictions or obligations whatsoever to any person or Entity.


12.4.    Non-Interference With Executives. Executive recognizes and acknowledges
that, as a result of his employment by the Company, he will become familiar with
and acquire knowledge of




--------------------------------------------------------------------------------



Confidential Information and certain other information regarding the other
executives and employees of the Company and its subsidiaries and affiliates.
Therefore, Executive agrees that, during the Term or during the Restricted
Period, Executive shall not encourage, solicit or otherwise attempt to persuade
any person in the employment of the Company to end his/her employment with the
Company or to violate any confidentiality, non-competition, employment or other
agreement that such person may have with the Company or any policy of the
Company. Furthermore, neither Executive nor any person acting in concert with
the Executive nor any of Executive’s affiliates shall,


during the Restricted Period, employ any person who has been an executive or
management employee of the Company or any of its subsidiaries or affiliates
unless that person has ceased to be an employee of the Company for at least six
(6) months.


12.5.    Non-competition. Executive covenants and agrees to not obtain or work
in a Competitive Position within the Territory during the Term or during the
Restricted Period. Executive and Company recognize and acknowledge that the
scope, area and time limitations contained in this Agreement are reasonable and
are properly required for the protection of the business interests of Company
and its subsidiaries and affiliates due to Executive’s status and reputation in
the industry and the knowledge to be acquired by Executive through his
association with business of the Company and its subsidiaries and affiliates and
the public’s close identification of Executive with Company and Company with
Executive. Further, Executive acknowledges that his skills are such that he
could easily find alternative, commensurate employment or consulting work in his
field that would not violate any of the provisions of this Agreement. Executive
acknowledges and understands that, as consideration for his execution of this
Agreement and his agreement with the terms of this covenant not to compete,
Executive will receive employment with and other benefits from the Company in
accordance with this Agreement.


12.6.
Remedies; Enforcement.



(a)Executive understands and acknowledges that his violation of this Section 12
or any section thereof would cause irreparable harm to Company, and Company
would be entitled to an injunction by any court of competent jurisdiction
enjoining and restraining Executive from any employment, service, disclosure of
Confidential Information or other act prohibited by this Agreement. The parties
agree that nothing in this Agreement shall be construed as prohibiting Company
from pursuing any remedies available to it for any breach or threatened breach
of this Section 12 or any section thereof, including, without limitation, the
recovery of damages from Executive or any person or entity acting in concert
with Executive. Company shall receive injunctive relief without the necessity of
posting bond or other security, such bond or other security being hereby waived
by Executive. If any part of this Section 12 or any section thereof is found to
be unreasonable, then it may be amended by appropriate order of a court of
competent jurisdiction to the extent deemed reasonable. Furthermore and in
recognition that certain severance payments are being agreed to in reliance upon
Executive’s compliance with this Section 12 during and after termination of his
employment, in the event Executive breaches any of such business protection
provisions or other provisions of this Agreement, any unpaid amounts (e.g.,
those provided under Section 8 or 9(a)(3)) shall be forfeited and the Company
shall not be obligated to make any further payments or provide any further
benefits to Executive following any such breach.


(b)Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction,




--------------------------------------------------------------------------------



such invalidity, illegality or unenforceability will not affect any other
provision or any other jurisdiction, but this Agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein. More specifically, and
without limiting the foregoing, if any court determines that any of the
covenants set forth in Section 12 or any section thereof are overbroad under
applicable law in time, geographical scope or otherwise, the parties to this
Agreement specifically agree and authorize such court to rewrite this Agreement
to reflect the maximum time, geographical and/or other restrictions permitted
under applicable law to be reasonable and enforceable.


13.
RETURN OF MATERIALS.



Upon Executive’s termination, or at any point after that time upon the specific
request of the Company, Executive shall return to the Company all written or
descriptive materials of any kind belonging or relating to the Company or its
affiliates, including, without limitation, any originals, copies and abstracts
constituting or containing any intellectual property, Trade Secrets or other
Work Product or other Confidential Information in Executive’s possession or
control (in whatever form or medium).


14.
GENERAL PROVISIONS.



14.1.    Amendment. This Agreement may be amended or modified only by a writing
signed by both of the parties hereto.


14.2.    Binding Agreement. This Agreement shall inure to the benefit of and be
binding upon Executive, his heirs and personal representatives, and the Company
and its successors and assigns.


14.3.    Waiver Of Breach; Specific Performance. The waiver of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other breach. Each of the parties to this Agreement will be entitled to enforce
its or his rights under this Agreement, specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its or his favor. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its or his sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance or injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.


14.4.    Indemnification and Insurance. The Company shall indemnify and hold the
Executive harmless to the maximum extent permitted by law against judgments,
fines, amounts paid in settlement and reasonable expenses, including reasonable
attorneys’ fees incurred by the Executive, in connection with the defense of, or
as a result of any action or proceeding (or any appeal from any action or
proceeding) in which the Executive is made or is threatened to be made a party
by reason of the fact that he is or was an officer of the Company or any
affiliate. In addition, the Company agrees that the Executive is and shall
continue to be covered and insured up to the maximum limits provided by all
insurance which the Company maintains to indemnify its directors and officers
(and to indemnify the Company for any obligations which it incurs as a result of
its undertaking to indemnify its officers and directors) and that the Company
will exert its best efforts to maintain such insurance, in not less than its
present limits, in effect throughout the term of the Executive’s employment.






--------------------------------------------------------------------------------



14.5.    No Effect On Other Arrangements. It is expressly understood and agreed
that the payments made in accordance with this Agreement are in addition to any
other benefits or compensation to which Executive may be entitled or for which
he may be eligible, whether funded or unfunded, by reason of his employment with
the Company. Notwithstanding the foregoing, the provisions in Sections 5 through
9 regarding benefits that the Executive will receive upon his employment being
terminated supersede and are expressly in lieu of any other severance program or
policy that may be offered by the Company, except with regard to any rights the
Executive may have pursuant to COBRA.


14.6.    Tax Withholding. There shall be deducted from each payment under this
Agreement the amount of any tax required by any governmental authority to be
withheld and paid over by the Company to such governmental authority for the
account of Executive.


14.7.    Notices. All notices and all other communications provided for herein
shall be in writing and delivered personally to the other designated party, or
mailed by certified or registered mail, return receipt requested, or delivered
by a recognized national overnight courier service, or sent by facsimile, as
follows:


If to Parent or the Company to:


Logan’s Roadhouse, Inc.
3011 Armory Drive, Suite 300
Nashville, Tennessee 37204
Fax: (615) 885-9057
Attention: Corporate Secretary/General Counsel


If to Executive, to the address most recently on file with the Company (which
Executive shall promptly update as necessary from time to time)


All notices sent under this Agreement shall be deemed given twenty-four (24)
hours after sent by facsimile or courier, seventy-two (72) hours after sent by
certified or registered mail and when delivered if personal delivery. Either
party hereto may change the address to which notice is to be sent hereunder by
written notice to the other party in accordance with the provisions of this
Section.


14.8.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee (without giving effect to
conflict of laws).


14.9.    Entire Agreement. This Agreement contains the full and complete
understanding of the parties hereto with respect to the subject matter contained
herein; and this Agreement supersedes and replaces any prior agreement, either
oral or written, which Executive may have with the Company that relates to the
same subject matter.


14.10.    Assignment. This Agreement may not be assigned by Executive without
the prior written consent of the Company, and any attempted assignment not in
accordance herewith shall be null and void and of no force or effect.


14.11.    Severability. If any one or more of the terms, provisions, covenants
or restrictions of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect, and to that end the provisions hereof shall be deemed
severable.




--------------------------------------------------------------------------------





14.12.    Section Headings. The Section headings set forth herein are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement whatsoever.


14.13.    Interpretation. Should a provision of this Agreement require judicial
interpretation, it is agreed that the judicial body interpreting or construing
the Agreement shall not apply the assumption that terms hereof shall be more
strictly construed against one party by reason of the rule of construction that
an instrument is to be construed more strictly against the party which itself or


through its agents prepared the agreement, it being agreed that all parties
and/or their agents have participated in the preparation hereof.


14.14.    Voluntary Agreement. Executive and Company represent and agree, that
each has reviewed all aspects of this Agreement, has carefully read and fully
understands all provisions of this Agreement, and is voluntarily entering into
this Agreement. Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement with legal, tax or
other adviser(s) of such party’s choice before executing this Agreement.
Executive further represents to the Company that Executive’s execution and
performance of this Agreement does not violate any agreement or obligation
(whether or not written) that Executive has with or to any person or entity
including, but not limited to, any prior employer.


14.15.    Applicability of Section 409A of the Code. To the extent that any
reimbursement, fringe benefit or other, similar plan or arrangement in which
Executive participates during the Term or thereafter provides for a “deferral of
compensation” within the meaning of Section 409A of the Code, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount eligible for reimbursement or
payment under such plan or arrangement in one calendar year may not affect the
amount eligible for reimbursement or payment in any other calendar year (except
that a plan providing medical or health benefits may impose a generally
applicable limit on the amount that may be reimbursed or paid), (iii) subject to
any shorter time periods provided in any expense reimbursement policy of the
Company, any reimbursement or payment of an expense under such plan or
arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred and (iv) the
reimbursement shall be made pursuant to objectively determinable and
nondiscretionary Company policies and procedures regarding such reimbursement of
expenses. Whenever a provision under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company. With
respect to any amounts of deferred compensation subject to Section 409A of the
Code, reference to Executive’s “termination of employment” (and corollary terms)
with the Company shall be construed to refer to Executive’s “separation from
service” (as determined under Treas. Reg. Section 1.409A-1(h), as uniformly
applied by the Company) with the Company.


[signature page follows]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute, this Agreement effective as of the
Effective Date.




LOGAN 'S ROADHOUSE, INC.


By:
Its:






ROADHOUSE HOLDI NG INC.


By: /s/ Amy Bertauski
Its: Treasurer and Secretary






EXECUTIVE


































































- 16 -




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute, this Agreement effective as of the
Effective Date.




LOGAN 'S ROADHOUSE, INC.


By:
Its:






ROADHOUSE HOLDI NG INC.


By:
Its:






EXECUTIVE
/s/ Samuel Borgese
Samuel Nicholas Borgese        










--------------------------------------------------------------------------------





Annex 1


MUTUAL RELEASE


THIS MUTUAL RELEASE (“Release”) is made and entered into by and between SAM
BORGESE (“Executive”) and LOGAN’S ROADHOUSE, INC., and its successor or assigns
(“Company”).


WHEREAS, Executive and Company have agreed that Executive’s employment with the
Company shall terminate on    ;


WHEREAS, Executive and Company have previously entered into that certain
Employment Agreement, effective as of October 4, 2014 (the “Agreement”), and
this Release is incorporated therein by reference;


WHEREAS, Executive and Company desire to delineate their respective rights,
duties and obligations attendant to such termination and desire to reach an
accord and satisfaction of all claims arising from Executive’s employment, and
his termination of employment, with appropriate releases, in accordance with the
Agreement;


WHEREAS, the Company desires to compensate Executive in accordance with the
Agreement for service he has or will provide for the Company;


NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth in this Release, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby covenant and agree as follows:


1.Claims Released By Executive Under This Agreement. In exchange for receiving
the severance benefits described in Sections 8 or 9 of the Agreement, and except
as provided in Section 3 below, to the maximum extent permitted by law,
Executive hereby voluntarily and irrevocably waives, releases, dismisses with
prejudice, and withdraws all claims, complaints, suits or demands of any kind
whatsoever (whether known or unknown) which Executive ever had, may have, or now
has against (i) the Company and other current or former subsidiaries or
affiliates of the Company and their past, present and future officers,
directors, employees, agents, insurers and attorneys and (ii) Kelso & Company,
L.P., and those affiliates of Kelso & Company, L.P. which hold a direct and/or
indirect interest in the Company and which serve as the general partner or
managing member of any such vehicles or of the general partner or managing
members of such vehicles, and their past, present and future officers,
directors, employees, agents, insurers and attorneys (collectively, the
“Releasees”), arising out of or relating to (directly or indirectly) Executive’s
employment or the termination of his employment with Company, including but not
limited to:


(a)claims for violations of Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act (as amended), the Fair Labor Standards Act, the
Civil Rights Act of 1991, the Americans With Disabilities Act, the Equal Pay
Act, the Family and Medical Leave Act, 42 U.S.C. § 1981, the National Labor
Relations Act, the Labor Management




--------------------------------------------------------------------------------



Relations Act, any applicable Executive, Orders, the Rehabilitation Act of 1973,
or the Executive Retirement Income Security Act;


(b)claims for violations of any other federal, state, or local statute or
regulation or local ordinance;


(c)claims for lost or unpaid wages, compensation, or benefits, defamation,
intentional or negligent infliction of emotional distress, assault, battery,
wrongful or constructive discharge, negligent hiring, retention or supervision,
misrepresentation (not including fraud), conversion, tortious interference,
breach of contract, or breach of fiduciary duty;


(d)claims to benefits under any bonus, severance, workforce reduction, early
retirement, outplacement, or any other similar type plan sponsored by the
Company; or


(e)
any other claims under state law arising in tort or contract.



2.Claims Released by Company Under This Agreement. As inducement for receiving
Executive’s release hereunder, and except as provided in Section 3 below,
Company hereby voluntarily and irrevocably waives, releases, dismisses with
prejudice, and withdraws all claims, complaints, suits or demands of any kind
whatsoever (whether known or unknown) which Company ever had, may have or now
has against Executive, arising out of or relating to (directly or indirectly)
Executive’s employment or the termination of his employment with Company,
including but not limited to:


(a)    claims for violations of any federal or state statute or regulation or
local ordinance;


(b)    claims related to compensation or benefits, defamation, intentional or
negligent infliction of emotion distress, assault, battery, misrepresentation
(not including fraud, conversion, tortious interference, breach of contract or
breach of fiduciary duty);


(c)    claims related to benefits under any bonus, severance, workforce
reduction, early retirement, outplacement, or any similar type plan sponsored by
Company; or


(d)
any other claims under state law arising in tort or contract.



3.Claims Not Released Under This Agreement. In signing the Release given in
Section 1 hereof, Executive is not releasing any claims that may arise under the
terms of the Agreement, that enforce his rights under the Agreement, that arise
out of events occurring after the date Executive executes this Release, that
arise under any written non-employment related contractual obligations between
the Company or its affiliates and Executive which have not terminated as of the
execution date of this Release by their express terms, that arise under a policy
or policies of insurance (including director and officer liability insurance)
maintained by the Company or its affiliates on behalf of Executive, or that
relate to any indemnification obligations to Executive under the Company’s
bylaws, certificate of incorporation, Tennessee law or otherwise. However,
Executive understands and acknowledges that nothing herein is intended to or
shall be construed to require the Company to institute or continue in effect any
particular plan or benefit sponsored by the Company and the Company hereby




--------------------------------------------------------------------------------



reserves the right to amend or terminate any of its benefit programs at any time
in accordance with the procedures set forth in such plans. Nothing in this
Agreement shall prohibit Executive from engaging in protected activities under
applicable law or from communicating, either voluntarily or otherwise, with any
governmental agency concerning any potential violation of the law; provided,
however, that Executive disclaims and


waives any right to share or participate in any monetary award resulting from
the investigation or prosecution of such potential violation. In signing the
Release given in Section 2 hereof, the Company is not releasing any claims
relating to acts or omissions to act by Executive that constitute willful
misconduct, gross negligence or crimes.


4.No Assignment of Claim. Executive represents that he has not assigned or
transferred, or purported to assign or transfer, any claims or any portion
thereof or interest therein to any party prior to the date of this Release.


5.Compensation. In accordance with the Agreement, the Company agrees to pay
Executive, or if he becomes eligible for payments under Sections 8 or 9 but dies
before receipt thereof, his spouse or his estate, as the case may be, the amount
provided in Sections 8 or 9 of the Agreement.


6.No Admission Of Liability. This Release shall not in any way be construed as
an admission by the Company or Executive of any improper actions or liability
whatsoever as to one another, and each specifically disclaims any liability to
or improper actions against the other or any other person, on the part of itself
or himself, its or his employees or agents.


7.Voluntary Execution. Executive warrants, represents and agrees that he has
been encouraged in writing to seek advice from anyone of his choosing regarding
this Release, including his attorney and accountant or tax advisor prior to his
signing it; that he has been advised to consult with an attorney prior to
signing this Release; that this Release represents written notice to do so; that
he has been given the opportunity and all periods of time required by law to
seek such advice; and that he fully understands the meaning and contents of this
Release. He further represents and warrants that he was not coerced, threatened
or otherwise forced to sign this Release, and that his signature appearing
hereinafter is voluntary and genuine. EXECUTIVE UNDERSTANDS THAT HE MAY TAKE UP
TO TWENTY-ONE (21) DAYS TO CONSIDER WHETHER OR NOT HE DESIRES TO ENTER INTO THIS
RELEASE AND THAT HIS EXECUTION OF THIS RELEASE LESS THAN 21 DAYS FROM ITS
RECEIPT FROM THE COMPANY WILL REPRESENT HIS KNOWING WAIVER OF SUCH 21-DAY
CONSIDERATION PERIOD. EXECUTIVE FURTHER UNDERSTANDS THAT HE SHALL BE PROVIDED
WITH A PERIOD OF SEVEN (7) DAYS FOLLOWING HIS EXECUTION OF THIS RELEASE TO
REVOKE SUCH RELEASE.




[signature page follows]






--------------------------------------------------------------------------------





Acknowledged and Agreed To: “COMPANY”
LOGAN’S ROADHOUSE, INC.


By:      Name:      Title:     




I UNDERSTAND THAT BY SIGNING THIS RELEASE, I AM GIVING UP RIGHTS I MAY HAVE. I
UNDERSTAND THAT I DO NOT HAVE TO SIGN THIS RELEASE.


“EXECUTIVE”








Samuel Nicholas Borgese


Date:     






--------------------------------------------------------------------------------



Exhibit A


Terms of Additional Bonus




The Executive shall be entitled to be paid the Additional Bonus (as defined
below) on the first date on which the Per Share Actual Value exceeds the Per
Share Floor Value (as each of these terms is defined in the “Tranche A” form of
Nonqualified Stock Option Agreement to which the Executive is a party) (the
“Triggering Date”). The Company shall pay the Executive the Additional Bonus
(less applicable withholding taxes) on the first payroll date following the
Triggering Date. For avoidance of doubt, (1) the Executive shall be entitled to
the Additional Bonus if such performance criteria are met without regard to
whether a Vesting Event (as defined in the Stock Option Agreement) has also
occurred on the Triggering Date, and (2) the determination of the amount of the
Per Share Actual Value shall take into account the liability for the Additional
Bonus. For purposes of this Exhibit A:


(1)The “Additional Bonus” shall mean a lump sum cash payment equal to the
product of (x) the Applicable Percentage and (y) $6 million.


(2)
The “Applicable Percentage” shall have the following meaning:



(a)If the Executive has remained continuously employed with Parent or a
subsidiary from the Effective Date through the Triggering Date, the Applicable
Percentage is 100%;


(b)If the Executive’s employment terminates prior to the Triggering Date and
such termination (x) is by the Executive or by the Company (other than for
Cause) and occurs prior to the third anniversary of the Effective Date or (y) is
by the Company at any time for Cause, the Applicable Percentage shall be 0%;


(c)If the Executive’s employment terminates prior to the Triggering Date and
such termination is by the Executive or by the Company (other than for Cause)
and occurs on or after the third anniversary of the Effective Date and before
the fourth anniversary of the Effective Date, the Applicable Percentage shall be
33.3%;


(d)If the Executive’s employment terminates prior to the Triggering Date and
such termination is by the Executive or by the Company (other than for Cause)
and occurs on or after the fourth anniversary of the Effective Date and before
the fifth anniversary of the Effective Date, the Applicable Percentage shall be
66.7%; and


(e)If the Executive’s employment terminates prior to the Triggering Date and
such termination is by the Executive or by the Company (other than for Cause)
and occurs on or after the fifth anniversary of the Effective Date, the
Applicable Percentage shall be 100%;


provided, that, notwithstanding the calculation of the Applicable Percentage as
aforesaid, in the event that (x) Executive’s employment is terminated by the
Company without Cause or by Executive with Good Reason (as these terms are
defined in this Agreement) and (y) the Applicable Percentage is less than the
Minimum Percentage as of the date of termination, then the Applicable Percentage
shall be equal to the Minimum Percentage as of the date of termination. For this
purposes, the “Minimum Percentage” means a fraction (expressed as a percentage),
the numerator




--------------------------------------------------------------------------------





of which is the number of consecutive three-month periods elapsed since the
first anniversary of the Effective Date and the denominator of which is sixteen
(16).


Exhibit B


Form of Stock Option Agreement


[attached]






--------------------------------------------------------------------------------



[EXECUTION COPY]


ROADHOUSE HOLDING INC. NONQUALIFIED STOCK OPTION AGREEMENT
(Tranche A)


NON-QUALIFIED STOCK OPTION AGREEMENT, dated as of October 4, 2014, between
Roadhouse Holding Inc., a Delaware company (the “Company”), and the Participant
whose name appears on the signature page hereof (the “Participant”), pursuant to
the Roadhouse Holding Inc. Stock Incentive Plan, as in effect and as amended
from time to time (the “Plan”). Capitalized terms that are not defined herein
shall have the meanings given to such terms in the Plan.


WHEREAS, the Participant has agreed to commence to serve as the Chief Executive
Officer of the Company and, in connection therewith, the Company and the
Participant have entered into an Employment Agreement, dated as of October 4,
2014 (the “Employment Agreement”);


WHEREAS, the Company desires to grant options to purchase its common shares, par
value $0.01 per share (the “Shares”), to certain Employees and directors of the
Company;






grants; and

WHEREAS, the Company has adopted the Plan in order to effect such





WHEREAS, the Committee has determined that it is in the interest of the Company
to grant these options to the Participant.


NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions set forth herein and in the Plan, the parties hereto agree as
follows:


1.Confirmation of Grant, Option Price.


(a)Confirmation of Grant. The Company hereby evidences and confirms the grant to
the Participant, effective as of the date hereof (the “Grant Date”), of options
to purchase from the Company 120,000 Shares (the “Options”).


(b)Option Price. The Options shall have an option price of $50.00 per share (the
“Option Price”), which is not less than the Fair Market Value per Share on the
Grant Date.
















--------------------------------------------------------------------------------





1000379974v4






(c)Options Subject to Plan. The Options granted pursuant to this Agreement are
subject in all respects to the Plan, all of the terms of which are made a part
of and incorporated into this Agreement. By signing this Agreement, the
Participant acknowledges that the Participant has been provided a copy of the
Plan and has had the opportunity to review the Plan.


(d)Character of Options. The Options granted hereunder are not intended to be
“incentive stock options” within the meaning of section 422 of the Internal
Revenue Code of 1986, as amended.


2.Service-Based Vesting and Performance-Based Vesting. The Options shall be
subject to vesting based on the continued employment of the Participant as
provided in Section 2(a), and subject to the satisfaction of the performance
criteria set forth in Section 2(b). For purposes of this Agreement, Options
shall be “exercisable” to the extent that both the Service-Based Vesting and
Performance-Based Vesting requirements have been met.


(a)Service-Based Vesting. Subject to the more favorable service- based vesting
terms set forth in the Employment Agreement, the Options shall become vested in
three equal installments on the third, fourth and fifth anniversaries of the
Grant Date, subject to the Participant’s continuous employment with the Company
or a Subsidiary from the Grant Date to such anniversary. Such vesting
requirement is referred to in this Agreement as “Service-Based Vesting”. If the
Participant has remained continuously employed with the Company or a Subsidiary
from the Grant Date to the date of the Vesting Event (as defined in Section
2(b)), the Service-Based Vesting requirement shall be deemed to be met as to
100% of the Options immediately prior to the occurrence of the Vesting Event.


(b)Performance-Based Vesting. The Options shall become vested in accordance with
this Section 2(b), if at all, on the date of a Change in Control (the “Vesting
Event”) in which the Per Share Actual Value exceeds the Per Share Floor Value
(as each such term is defined below). If the Per Share Actual Value as of the
Vesting Event does not exceed the Per Share Floor Value, no portion of the
Options shall become vested. If the Per Share Actual Value at the date of the
Vesting Event exceeds the Per Share Floor Value, 100% of the Options which are
then outstanding shall become vested as of the Vesting Event. In the event that
any portion of the Options does not become vested pursuant to this Section 2(b)
upon the first occurrence of a Vesting Event following the Grant Date, such
portion of such Options shall not become vested as a result of any subsequent
Vesting Event, and shall automatically be canceled without payment therefor. At
or prior to the Vesting Event, the Committee shall make any and all adjustments
it deems equitably necessary or appropriate with respect to interim sales of or
distributions in respect of the Shares prior to such Vesting Event and any
Shares retained after such Vesting Event. For avoidance of doubt, a Vesting
Event shall not




--------------------------------------------------------------------------------









include the direct or indirect acquisition of equity securities or assets of the
Company or a Subsidiary by a person or group in exchange for or otherwise in
consideration of loans or debt securities of the Company or any Subsidiary held
by such person or group.


(c)Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:


The “Per Share Floor Value” means $50.00 per Kelso Share.


The “Per Share Actual Value” means the price per Share received for each Kelso
Share sold on or prior to the Vesting Event (whether pursuant to a merger or
consolidation, a sale of capital shares or all or substantially all of its
assets, or otherwise), which shall be determined assuming, to the extent
necessary, that, in regard to a sale occurring on the date of the Vesting Event,
all Options issued under the Plan and outstanding at the date of the Vesting
Event (but excluding Options (including, without limitation, Performance Options
granted hereunder) which by their terms are canceled without payment in
conjunction with the occurrence of such Vesting Event) are exercised with cash
and settled in Shares immediately prior to the Vesting Event and that any “in
the money” securities convertible or exchangeable into, and all such other
warrants, options and other rights exercisable for, Shares are so exchanged or
converted immediately prior to the Vesting Event. If prior to the Vesting Event,
Kelso has received a return on their investment in the Kelso Shares through an
Adjustment Event, such return shall be equitably factored in to the
determination of the Per Share Actual Value as deemed equitable and appropriate
in the full discretion of the Committee.


The “Kelso Shares” mean the Shares beneficially owned by the Kelso Entities as
of the Closing Date, and a “Kelso Share” means each of the Kelso Shares.


(d)Normal Expiration Date. Unless the Options earlier terminate in accordance
with Sections 2, 4 or 5, the Options shall terminate on the tenth anniversary of
the Grant Date (the “Normal Expiration Date”). Once Options have become
exercisable pursuant to this Section 2, such Options may be exercised, subject
to the provisions hereof, at any time and from time to time until the Normal
Expiration Date.


(e)No Other Accelerated Vesting. The vesting and exercisability provisions set
forth in this Section 2 or in Section 5, or expressly set forth in the Plan,
shall be the exclusive vesting and exercisability provisions applicable to
Options and shall supersede any other provisions relating to vesting and
exercisability, unless such other provision expressly refers to the Plan by name
and this Agreement by name and date.




--------------------------------------------------------------------------------









(f)Calculations. All calculations required or contemplated by this Section 2
shall be made in the sole determination of the Committee and shall be final and
binding on the Company and the Participant.


3.
Method of Exercise and Payment.



All or part of the exercisable Options may be exercised by the Participant upon
(a) the Participant’s written notice to the Company of exercise, (b) the
Participant’s payment of the Option Price in full at the time of exercise (i) in
cash or cash equivalents,
(ii) at any time following a Public Offering, in unencumbered Shares owned by
the Participant for at least six (6) months (or such other period as is required
by applicable accounting standards to avoid a charge to earnings) having a Fair
Market Value on the date of exercise equal to such Option Price, (iii) in a
combination of cash and Shares or
(iv) in accordance with such procedures or in such other form as the Committee
shall from time to time determine and (c) if such Options are exercised prior to
a Public Offering, the Participant’s execution of the Stockholders Agreement and
the Registration Rights Agreement in order to become a party to such agreements
with respect to the Shares issuable upon the exercise of such Options. As soon
as practicable after receipt of a written exercise notice and payment in full of
the exercise price of any exercisable Options and, if applicable, receipt of
evidence of the Participant’s execution of the Stockholders Agreement and
Registration Rights Agreement in accordance with this Section 3, but subject to
Section 6 below, the Company shall issue a certificate or certificates
representing the Shares acquired upon the exercise thereof, registered in the
name of the Participant, provided that, if the Company, in its sole discretion,
shall determine that, under applicable securities laws, any certificates issued
under this Section 3 must bear a legend restricting the transfer of such Share,
such certificates shall bear the appropriate legend.


4.
Termination of Employment.



(a)Special Termination. Unless otherwise determined by the Committee, in the
event that the Participant’s employment with the Company or any Subsidiary
terminates by reason of the Participant’s death, Disability or Retirement (each
a “Special Termination”), then all Options held by the Participant that are
exercisable as of the date of such Special Termination may be exercised by the
Participant or the Participant’s beneficiary as designated in accordance with
Section 9, or if no such beneficiary is named, by the Participant’s estate, at
any time prior to one (1) year following the Participant’s termination of
employment or the Normal Expiration Date of the Options, whichever period is
shorter. Upon a Special Termination, any Options that are not then exercisable
shall terminate and be canceled immediately upon such termination of employment.






--------------------------------------------------------------------------------







(b)Termination for Cause. Unless otherwise determined by the Committee, in the
event that the Participant’s employment with the Company or any Subsidiary is
terminated for Cause, all Options held by the Participant, whether or not then
exercisable, shall terminate and be canceled immediately upon such termination
of employment.


(c)Other Termination of Employment. Unless otherwise determined by the
Committee, in the event that the Participant’s employment with the Company or
any Subsidiary terminates for any reason other than (i) a Special Termination,
or (ii) for Cause, then any Options held by the Participant which are
exercisable at the date of the Participant’s termination of employment shall be
exercisable at any time up until the 60th day following the Participant’s
termination of employment (or, in the event that the Participant dies after
terminating his employment, but within the period during which the Options would
otherwise be exercisable hereunder, the 120th day after the date of the
Participant’s death) or the Normal Expiration Date of the Options, whichever
period is shorter, but any Options held by the Participant that are not then
exercisable shall terminate and be canceled immediately upon such termination of
employment.


(d)Committee Discretion. Notwithstanding anything else contained herein to the
contrary, the Committee may at any time extend the post-termination exercise
period of all or any portion of the Options up to and including, but not beyond,
the Normal Expiration Date of such Options.


(e)Special Tolling Provision. Notwithstanding the provisions of Sections 4(a)
and 4(c), in the event that the Participant’s employment with the Company or any
Subsidiary terminates (other than for Cause) at a time when the Service-Based
Vesting requirements have been met as to less than 100% of the Options, then the
portion of the Options as to which the Service-Based Vesting requirements have
been met shall remain outstanding until the first Vesting Date following the
date of termination of employment (but in no event beyond the Normal Expiration
Date of such Options) and shall either become vested or shall be forfeited based
on whether the Performance-Based Vesting requirements have been met on the
Vesting Date. If the Options become vested by reason of the Performance-Based
Vesting requirements having been satisfied and remain outstanding following the
Vesting Date by reason of Section 5(b) (or are converted into Alternative
Options that remain outstanding), such Options (or Alternative Options) shall be
exercisable at any time up until the 60th day following the date of the Vesting
Event.


5.
Change in Control.



(a)Payment on all Vested Options. Unless the Committee shall otherwise determine
in the manner set forth in Section 5(b), in the event of a Change in Control,
each outstanding Option as to which the Service-Based Vesting and






--------------------------------------------------------------------------------







Performance-Based Vesting requirements have been met shall be canceled in
exchange for a payment in cash of an amount equal to the excess, if any, of the
Change in Control Price over the Option Price.


(b)Alternative Options. Notwithstanding Section 5(a), no cancellation,
acceleration of exercisability, vesting or cash settlement or other payment
shall occur with respect to any Option in connection with a Change in Control if
the Committee reasonably determines in good faith, prior to the occurrence of
such Change in Control, that such Option shall be honored or assumed, or new
rights substituted therefor (such honored, assumed or substituted Option being
hereinafter referred to as an “Alternative Option”) by the new employer,
provided that the Chief Executive Officer consents to such Alternative Option,
and provided further, that any such Alternative Option must:


(i)provide the Participant that held such Option with rights and entitlements
substantially equivalent to or better than the rights, terms and conditions
applicable under such Option, including, but not limited to, an identical or
better exercise and vesting schedule and identical or better timing and methods
of payment;


(ii)have substantially equivalent economic value to such Option (determined at
the time of the Change in Control); and


(iii)have terms and conditions which provide that in the event that the
Participant’s employment is involuntarily terminated following a Change in
Control any conditions on the Participant’s rights under, or any restrictions on
transfer or exercisability applicable to, each such Alternative Option shall be
waived or shall lapse, as the case may be.


(c)Limitation on Benefits. Notwithstanding anything contained in this Option
agreement or the Plan to the contrary to the extent that any of the payments and
benefits provided for under the Plan, this Option agreement or any other
agreement or arrangement between the Company and the Participant (collectively,
the “Payments”) would constitute an “excess parachute payment” within the
meaning of section 280G of the Code, the amount of such Payments shall be
reduced to the extent necessary to eliminate any such excess parachute payment
and such Participant shall have no further rights or claims with respect
thereto. If Payments that would otherwise be reduced or eliminated, as the case
may be, pursuant to the immediately preceding sentence would not be so reduced
or eliminated, as the case may be, if the shareholder approval requirements of
section 280G(b)(5) of the Code are capable of being satisfied, the Company shall
use its reasonable efforts to cause such payments to be submitted for such
approval prior to the Change in Control giving rise to such payments.






--------------------------------------------------------------------------------







6.
Tax Withholding.



Whenever Shares are to be issued pursuant to the exercise of an Option or any
cash payment is to be made hereunder, the Company or any Subsidiary shall have
the power to withhold, or require the Participant to remit to the Company or
such Subsidiary, an amount sufficient to satisfy the statutory minimum federal,
state, and local withholding tax requirements relating to such transaction


7.
Nontransferability of Awards.



No Options granted hereby may be sold, transferred, pledged, assigned,
encumbered or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution or, on such terms and conditions as the
Committee shall establish, to a permitted transferee pursuant to Section 9.1 of
the Plan. All rights with respect to Options granted to the Participant
hereunder shall be exercisable during his lifetime only by such Participant or,
if permitted by the Committee, a permitted transferee. Following the
Participant’s death, all rights with respect to Options that were exercisable at
the time of the Participant’s death and have not terminated shall be exercised
by his designated beneficiary, his estate or, if permitted by the Committee, a
permitted transferee.


8.
Buyout and Settlement for Shares.



The Committee may at any time offer to buy out for a payment in cash or Shares
an Option granted hereunder, based on such terms and conditions as the Committee
shall establish and communicate to the Participant at the time that such offer
is made and the Participant may decide to accept such offer, but such
Participant is not required to do so. Upon the intended exercise of any Option,
in lieu of accepting payment of the exercise price therefor and issuing or
delivering the number of Shares for which the Option is being exercised, the
Committee (in its sole discretion) may cause the Company either (a) to pay the
Participant an amount in cash equal to the amount, if any, by which the
aggregate Fair Market Value of the Shares as to which the Option is being
exercised exceeds the aggregate Option Price, or (b) to deliver to the
Participant a lesser number of Shares, having a Fair Market Value on the date of
exercise, equal to the amount, if any, by which the aggregate Fair Market Value
of the Shares as to which the Option is being exercised exceeds the aggregate
Option Price for such shares. Upon payment of cash or distribution of Shares
pursuant to this Section 8, the Participant’s rights as to the portion of the
Options which is the subject of such payment or distribution shall be deemed
satisfied in full.






9.
Beneficiary Designation.







--------------------------------------------------------------------------------



The Participant may from time to time name any beneficiary or beneficiaries (who
may be named contingently or successively) by whom any right under the Plan and
this Agreement is to be exercised in case of his death. Each designation will
revoke all prior designations by the Participant, shall be in a form reasonably
prescribed by the Committee, and will be effective only when filed by the
Participant in writing with the Committee during his lifetime. If no beneficiary
is named, or if a named beneficiary does not survive the Participant, Section
9.2 of the Plan shall determine who may exercise the Participant’s rights under
the Plan.


10.
Adjustment in Capitalization.



Upon the occurrence of any Adjustment Event, the aggregate number of Shares
subject to outstanding Option grants and the respective prices and/or vesting
criteria applicable to outstanding Options, shall be adjusted, and/or a payment
to the holders of outstanding Options shall be made, to reflect such Adjustment
Event, as deemed equitable and appropriate by the Committee. All determinations
and calculations required under this Section 10 shall be made in the sole
discretion of the Committee and in compliance with section 409A of the Code.


11.
Requirements of Law.



The issuance of Shares pursuant to the Options shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. No
Shares shall be issued upon exercise of any Options granted hereunder, if such
exercise would result in a violation of applicable law, including the U.S.
federal securities laws and any applicable state or foreign securities laws.


12.
No Guarantee of Employment.



Nothing in this Agreement shall interfere with or limit in any way the right of
the Company or any Subsidiary to terminate the Participant’s employment at any
time, or confer upon the Participant any right to continue in the employ of the
Company or any Subsidiary. For purposes of this Agreement, the “employment”
shall be deemed to refer to the Participant’s provision of services to the
Company or any Subsidiary as an employee or independent contractor (including as
a non-employee member of the Board), and the “termination of employment” and
corollary phrases shall be deemed to refer to the Participant’s cessation of
such services with respect to all such persons in all capacities.






--------------------------------------------------------------------------------







13.
No Rights as Shareholder.



Except as otherwise required by law, the Participant shall not have any rights
as a shareholder with respect to any Shares covered by the Options granted
hereby until such time as the Shares issuable upon exercise of such Options have
been so issued. Notwithstanding anything else contained herein to the contrary,
the exercise of any portion of the Options conveyed hereby is expressly
conditioned upon the Participant becoming a party to the Stockholders Agreement
and the Registration Rights Agreement with respect to any Shares to be acquired
upon such exercise.


14.
Restrictions on Sale Upon Public Offering.



Except as otherwise provided in the Registration Rights Agreement, the
Participant agrees that, in the event that the Company files a registration
statement under the Act with respect to a public offering of any of its capital
shares, the Participant will not effect any sale or distribution of Shares
including, but not limited to, pursuant to Rule 144 under the Act, within seven
days prior to and 90 days (unless the Company is advised by the managing
underwriter that a longer period, not to exceed 180 days, is required, or such
shorter period as the managing underwriter for any underwritten offering may
agree) after the effective date of the registration statement relating to such
registration (the “Trigger Date”), except as part of such registration or
unless, in the case of a sale or distribution not involving a public offering,
the transferee agrees in writing to be subject to this Section 14; provided
that, with respect to any shelf registration statement on Form S-3, the Trigger
Date shall be the pricing of any offering made under such registration statement
and the Participant agrees to execute a customary holdback agreement with the
underwriters for any such public offering.


15.
Interpretation; Construction.



Any determination or interpretation by the Committee under or pursuant to this
Agreement shall be final and conclusive on all persons affected hereby. Except
as otherwise expressly provided in the Plan, in the event of a conflict between
any term of this Agreement and the terms of the Plan, the terms of the Plan
shall control.


16.
Amendments.



(a)In General. The Committee may, at its sole discretion, at any time and from
time to time alter or amend this Agreement and the terms and conditions of any
unvested Options (but not any previously granted vested Options) awarded
pursuant to this Agreement in whole or in part, including without limitation,
amending the criteria for vesting and exercisability set forth in Section 2
hereof, substituting alternative vesting and exercisability criteria and
imposing certain blackout periods on Options, provided that, if such alteration,
amendment, suspension or termination shall not preserve the






--------------------------------------------------------------------------------





economic value, as determined by the Committee in its sole good faith
discretion, of any previously granted unvested Options, the Committee shall only
be permitted to alter, amend, suspend or terminate such previously granted
unvested Options if it shall obtain the consent of the holders of a majority of
all unvested Options granted under the Plan that are similarly affected by such
amendment, and provided, further, that any such substitution of alternative
vesting and exercisability criteria and any imposition of blackout periods shall
be subject to the consent of the Chief Executive Officer. The Company shall give
written notice to the Participant of any such alteration or amendment of this
Agreement as promptly as practicable after the adoption thereof. This Agreement
may also be amended by a writing signed by both the Company and the Participant.


(b)Public Offering. Unless otherwise determined by the Committee, in the event
of a Public Offering, the Committee shall amend this Agreement to provide for
the imposition of certain blackout periods, in each case, as the Committee shall
determine to be appropriate; provided, however that (x) such amendments shall
preserve the economic value, as determined by the Committee in its good faith
discretion, and (y) any such amendment shall be subject to the consent of the
Chief Executive Officer.


17.
Miscellaneous.



(a)Notices. All notices, requests, demands, letters, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (i) delivered
personally,
(ii)mailed, certified or registered mail with postage prepaid, (iii) sent by
next-day or overnight mail or delivery, or (iv) sent by fax, as follows:


(i)If to the Company, to it at:


Roadhouse Holding Inc.
3011 Armory Drive, Suite 300
Nashville, TN 37204
Fax: (615) 884-5482
Attention: Amy Bertauski
Email: amyb@logansroadhouse.com with a copy to:
Kelso & Company
320 Park Avenue, 24th Floor New York, New York 10022 Fax: 212-223-2379
Attention: General Counsel






--------------------------------------------------------------------------------







(ii)If to the Participant, to the Participant’s last known home address, or to
such other person or address as any party shall specify by notice in writing to
the Company. All such notices, requests, demands, letters, waivers and other
communications shall be deemed to have been received (w) if by personal delivery
on the day after such delivery, (x) if by certified or registered mail, on the
fifth business day after the mailing thereof, (y) if by next-day or overnight
mail or delivery, on the day delivered, or (z) if by fax, on the day delivered,
provided that such delivery is confirmed.


(b)Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.


(c)Waiver. Either party hereto may by written notice to the other (i) extend the
time for the performance of any of the obligations or other actions of the other
under this Agreement, (ii) waive compliance with any of the conditions or
covenants of the other contained in this Agreement and (iii) waive or modify
performance of any of the obligations of the other under this Agreement. Except
as provided in the preceding sentence, no action taken pursuant to this
Agreement, including, without limitation, any investigation by or on behalf of
either party, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representations, warranties, covenants or
agreements contained herein. The waiver by either party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any preceding or succeeding breach and no failure by either party to exercise
any right or privilege hereunder shall be deemed a waiver of such party’s rights
or privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder.


(d)Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the law that
might be applied under principles of conflict of laws.


(e)Section 409A of the Code. This Agreement is intended to be exempt from or
comply with the requirements of section 409A of the Code and all provisions
contained herein, including, but not limited to, any adjustment provisions,
shall be construed and interpreted in accordance with such intent.


(f)Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.






--------------------------------------------------------------------------------







(g)Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.


-- Signature page follows --






--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first above written.




ROADHOUSE HOLDI NG INC.




By: /s/ Amy Bertauski
Its: Treasurer and Secretary




PARTICI PANT














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first above written.
ROADHOUSE HOLDING INC.




By:
_





PARTICIPANT




/s/ Samuel Borgese
Samuel Nicholas Borgese




--------------------------------------------------------------------------------









[EXECUTION COPY]


ROADHOUSE HOLDING INC. NONQUALIFIED STOCK OPTION AGREEMENT
(Tranche B)


NON-QUALIFIED STOCK OPTION AGREEMENT, dated as of October 4, 2014, between
Roadhouse Holding Inc., a Delaware company (the “Company”), and the Participant
whose name appears on the signature page hereof (the “Participant”), pursuant to
the Roadhouse Holding Inc. Stock Incentive Plan, as in effect and as amended
from time to time (the “Plan”). Capitalized terms that are not defined herein
shall have the meanings given to such terms in the Plan.


WHEREAS, the Participant has agreed to commence to serve as the Chief Executive
Officer of the Company and, in connection therewith, the Company and the
Participant have entered into an Employment Agreement, dated as of October 4,
2014 (the “Employment Agreement”);


WHEREAS, the Company desires to grant options to purchase its common shares, par
value $0.01 per share (the “Shares”), to certain Employees and directors of the
Company;






grants; and

WHEREAS, the Company has adopted the Plan in order to effect such





WHEREAS, the Committee has determined that it is in the interest of the Company
to grant these options to the Participant.


NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions set forth herein and in the Plan, the parties hereto agree as
follows:


1.Confirmation of Grant, Option Price.


(a)Confirmation of Grant. The Company hereby evidences and confirms the grant to
the Participant, effective as of the date hereof (the “Grant Date”), of options
to purchase from the Company 240,000 Shares (the “Options”).


(b)Option Price. The Options shall have an option price of $100.00 per share
(the “Option Price”), which is not less than the Fair Market Value per Share on
the Grant Date.




--------------------------------------------------------------------------------









(c)Options Subject to Plan. The Options granted pursuant to this Agreement are
subject in all respects to the Plan, all of the terms of which are made a part
of and incorporated into this Agreement. By signing this Agreement, the
Participant acknowledges that the Participant has been provided a copy of the
Plan and has had the opportunity to review the Plan.


(d)Character of Options. The Options granted hereunder are not intended to be
“incentive stock options” within the meaning of section 422 of the Internal
Revenue Code of 1986, as amended.


2.Service-Based Vesting and Performance-Based Vesting. The Options shall be
subject to vesting based on the continued employment of the Participant as
provided in Section 2(a), and subject to the satisfaction of the performance
criteria set forth in Section 2(b). For purposes of this Agreement, Options
shall be “exercisable” to the extent that both the Service-Based Vesting and
Performance-Based Vesting requirements have been met.


(a)Service-Based Vesting. Subject to the more favorable service- based vesting
terms set forth in the Employment Agreement, the Options shall become vested in
three equal installments on the third, fourth and fifth anniversaries of the
Grant Date, subject to the Participant’s continuous employment with the Company
or a Subsidiary from the Grant Date to such anniversary. Such vesting
requirement is referred to in this Agreement as “Service-Based Vesting”. If the
Participant has remained continuously employed with the Company or a Subsidiary
from the Grant Date to the date of the Vesting Event (as defined in Section
2(b)), the Service-Based Vesting requirement shall be deemed to be met as to
100% of the Options immediately prior to the occurrence of the Vesting Event.


(b)Performance-Based Vesting. The Options shall become vested in accordance with
this Section 2(b), if at all, on the date of a Change in Control (the “Vesting
Event”) in which the Per Share Actual Value exceeds the Per Share Floor Value
(as each such term is defined below). If the Per Share Actual Value as of the
Vesting Event does not exceed the Per Share Floor Value, no portion of the
Options shall become vested. If the Per Share Actual Value at the date of the
Vesting Event exceeds the Per Share Floor Value, 100% of the Options which are
then outstanding shall become vested as of the Vesting Event. In the event that
any portion of the Options does not become vested pursuant to this Section 2(b)
upon the first occurrence of a Vesting Event following the Grant Date, such
portion of such Options shall not become vested as a result of any subsequent
Vesting Event, and shall automatically be canceled without payment therefor. At
or prior to the Vesting Event, the Committee shall make any and all adjustments
it deems equitably necessary or appropriate with respect to interim sales of or
distributions in respect of the Shares prior to such Vesting Event and any
Shares retained after such Vesting Event. For avoidance of doubt, a Vesting
Event shall not






--------------------------------------------------------------------------------







include the direct or indirect acquisition of equity securities or assets of the
Company or a Subsidiary by a person or group in exchange for or otherwise in
consideration of loans or debt securities of the Company or any Subsidiary held
by such person or group.


(c)Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:


The “Per Share Floor Value” means $100.00 per Kelso Share.


The “Per Share Actual Value” means the price per Share received for each Kelso
Share sold on or prior to the Vesting Event (whether pursuant to a merger or
consolidation, a sale of capital shares or all or substantially all of its
assets, or otherwise), which shall be determined assuming, to the extent
necessary, that, in regard to a sale occurring on the date of the Vesting Event,
all Options issued under the Plan and outstanding at the date of the Vesting
Event (but excluding Options (including, without limitation, Performance Options
granted hereunder) which by their terms are canceled without payment in
conjunction with the occurrence of such Vesting Event) are exercised with cash
and settled in Shares immediately prior to the Vesting Event and that any “in
the money” securities convertible or exchangeable into, and all such other
warrants, options and other rights exercisable for, Shares are so exchanged or
converted immediately prior to the Vesting Event. If prior to the Vesting Event,
Kelso has received a return on their investment in the Kelso Shares through an
Adjustment Event, such return shall be equitably factored in to the
determination of the Per Share Actual Value as deemed equitable and appropriate
in the full discretion of the Committee.


The “Kelso Shares” mean the Shares beneficially owned by the Kelso Entities as
of the Closing Date, and a “Kelso Share” means each of the Kelso Shares.


(d)Normal Expiration Date. Unless the Options earlier terminate in accordance
with Sections 2, 4 or 5, the Options shall terminate on the tenth anniversary of
the Grant Date (the “Normal Expiration Date”). Once Options have become
exercisable pursuant to this Section 2, such Options may be exercised, subject
to the provisions hereof, at any time and from time to time until the Normal
Expiration Date.


(e)No Other Accelerated Vesting. The vesting and exercisability provisions set
forth in this Section 2 or in Section 5, or expressly set forth in the Plan,
shall be the exclusive vesting and exercisability provisions applicable to
Options and shall supersede any other provisions relating to vesting and
exercisability, unless such other provision expressly refers to the Plan by name
and this Agreement by name and date.






--------------------------------------------------------------------------------







(f)Calculations. All calculations required or contemplated by this Section 2
shall be made in the sole determination of the Committee and shall be final and
binding on the Company and the Participant.


3.
Method of Exercise and Payment.



All or part of the exercisable Options may be exercised by the Participant upon
(a) the Participant’s written notice to the Company of exercise, (b) the
Participant’s payment of the Option Price in full at the time of exercise (i) in
cash or cash equivalents,
(ii) at any time following a Public Offering, in unencumbered Shares owned by
the Participant for at least six (6) months (or such other period as is required
by applicable accounting standards to avoid a charge to earnings) having a Fair
Market Value on the date of exercise equal to such Option Price, (iii) in a
combination of cash and Shares or
(iv) in accordance with such procedures or in such other form as the Committee
shall from time to time determine and (c) if such Options are exercised prior to
a Public Offering, the Participant’s execution of the Stockholders Agreement and
the Registration Rights Agreement in order to become a party to such agreements
with respect to the Shares issuable upon the exercise of such Options. As soon
as practicable after receipt of a written exercise notice and payment in full of
the exercise price of any exercisable Options and, if applicable, receipt of
evidence of the Participant’s execution of the Stockholders Agreement and
Registration Rights Agreement in accordance with this Section 3, but subject to
Section 6 below, the Company shall issue a certificate or certificates
representing the Shares acquired upon the exercise thereof, registered in the
name of the Participant, provided that, if the Company, in its sole discretion,
shall determine that, under applicable securities laws, any certificates issued
under this Section 3 must bear a legend restricting the transfer of such Share,
such certificates shall bear the appropriate legend.


4.
Termination of Employment.



(a)Special Termination. Unless otherwise determined by the Committee, in the
event that the Participant’s employment with the Company or any Subsidiary
terminates by reason of the Participant’s death, Disability or Retirement (each
a “Special Termination”), then all Options held by the Participant that are
exercisable as of the date of such Special Termination may be exercised by the
Participant or the Participant’s beneficiary as designated in accordance with
Section 9, or if no such beneficiary is named, by the Participant’s estate, at
any time prior to one (1) year following the Participant’s termination of
employment or the Normal Expiration Date of the Options, whichever period is
shorter. Upon a Special Termination, any Options that are not then exercisable
shall terminate and be canceled immediately upon such termination of employment.






--------------------------------------------------------------------------------







(b)Termination for Cause. Unless otherwise determined by the Committee, in the
event that the Participant’s employment with the Company or any Subsidiary is
terminated for Cause, all Options held by the Participant, whether or not then
exercisable, shall terminate and be canceled immediately upon such termination
of employment.


(c)Other Termination of Employment. Unless otherwise determined by the
Committee, in the event that the Participant’s employment with the Company or
any Subsidiary terminates for any reason other than (i) a Special Termination,
or (ii) for Cause, then any Options held by the Participant which are
exercisable at the date of the Participant’s termination of employment shall be
exercisable at any time up until the 60th day following the Participant’s
termination of employment (or, in the event that the Participant dies after
terminating his employment, but within the period during which the Options would
otherwise be exercisable hereunder, the 120th day after the date of the
Participant’s death) or the Normal Expiration Date of the Options, whichever
period is shorter, but any Options held by the Participant that are not then
exercisable shall terminate and be canceled immediately upon such termination of
employment.


(d)Committee Discretion. Notwithstanding anything else contained herein to the
contrary, the Committee may at any time extend the post-termination exercise
period of all or any portion of the Options up to and including, but not beyond,
the Normal Expiration Date of such Options.


(e)Special Tolling Provision. Notwithstanding the provisions of Sections 4(a)
and 4(c), in the event that the Participant’s employment with the Company or any
Subsidiary terminates (other than for Cause) at a time when the Service-Based
Vesting requirements have been met as to less than 100% of the Options, then the
portion of the Options as to which the Service-Based Vesting requirements have
been met shall remain outstanding until the first Vesting Date following the
date of termination of employment (but in no event beyond the Normal Expiration
Date of such Options) and shall either become vested or shall be forfeited based
on whether the Performance-Based Vesting requirements have been met on the
Vesting Date. If the Options become vested by reason of the Performance-Based
Vesting requirements having been satisfied and remain outstanding following the
Vesting Date by reason of Section 5(b) (or are converted into Alternative
Options that remain outstanding), such Options (or Alternative Options) shall be
exercisable at any time up until the 60th day following the date of the Vesting
Event.


5.
Change in Control.



(a)Payment on all Vested Options. Unless the Committee shall otherwise determine
in the manner set forth in Section 5(b), in the event of a Change in Control,
each outstanding Option as to which the Service-Based Vesting and






--------------------------------------------------------------------------------







Performance-Based Vesting requirements have been met shall be canceled in
exchange for a payment in cash of an amount equal to the excess, if any, of the
Change in Control Price over the Option Price.


(b)Alternative Options. Notwithstanding Section 5(a), no cancellation,
acceleration of exercisability, vesting or cash settlement or other payment
shall occur with respect to any Option in connection with a Change in Control if
the Committee reasonably determines in good faith, prior to the occurrence of
such Change in Control, that such Option shall be honored or assumed, or new
rights substituted therefor (such honored, assumed or substituted Option being
hereinafter referred to as an “Alternative Option”) by the new employer,
provided that the Chief Executive Officer consents to such Alternative Option,
and provided further, that any such Alternative Option must:


(i)provide the Participant that held such Option with rights and entitlements
substantially equivalent to or better than the rights, terms and conditions
applicable under such Option, including, but not limited to, an identical or
better exercise and vesting schedule and identical or better timing and methods
of payment;


(ii)have substantially equivalent economic value to such Option (determined at
the time of the Change in Control); and


(iii)have terms and conditions which provide that in the event that the
Participant’s employment is involuntarily terminated following a Change in
Control any conditions on the Participant’s rights under, or any restrictions on
transfer or exercisability applicable to, each such Alternative Option shall be
waived or shall lapse, as the case may be.


(c)Limitation on Benefits. Notwithstanding anything contained in this Option
agreement or the Plan to the contrary to the extent that any of the payments and
benefits provided for under the Plan, this Option agreement or any other
agreement or arrangement between the Company and the Participant (collectively,
the “Payments”) would constitute an “excess parachute payment” within the
meaning of section 280G of the Code, the amount of such Payments shall be
reduced to the extent necessary to eliminate any such excess parachute payment
and such Participant shall have no further rights or claims with respect
thereto. If Payments that would otherwise be reduced or eliminated, as the case
may be, pursuant to the immediately preceding sentence would not be so reduced
or eliminated, as the case may be, if the shareholder approval requirements of
section 280G(b)(5) of the Code are capable of being satisfied, the Company shall
use its reasonable efforts to cause such payments to be submitted for such
approval prior to the Change in Control giving rise to such payments.






--------------------------------------------------------------------------------







6.
Tax Withholding.



Whenever Shares are to be issued pursuant to the exercise of an Option or any
cash payment is to be made hereunder, the Company or any Subsidiary shall have
the power to withhold, or require the Participant to remit to the Company or
such Subsidiary, an amount sufficient to satisfy the statutory minimum federal,
state, and local withholding tax requirements relating to such transaction


7.
Nontransferability of Awards.



No Options granted hereby may be sold, transferred, pledged, assigned,
encumbered or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution or, on such terms and conditions as the
Committee shall establish, to a permitted transferee pursuant to Section 9.1 of
the Plan. All rights with respect to Options granted to the Participant
hereunder shall be exercisable during his lifetime only by such Participant or,
if permitted by the Committee, a permitted transferee. Following the
Participant’s death, all rights with respect to Options that were exercisable at
the time of the Participant’s death and have not terminated shall be exercised
by his designated beneficiary, his estate or, if permitted by the Committee, a
permitted transferee.


8.
Buyout and Settlement for Shares.



The Committee may at any time offer to buy out for a payment in cash or Shares
an Option granted hereunder, based on such terms and conditions as the Committee
shall establish and communicate to the Participant at the time that such offer
is made and the Participant may decide to accept such offer, but such
Participant is not required to do so. Upon the intended exercise of any Option,
in lieu of accepting payment of the exercise price therefor and issuing or
delivering the number of Shares for which the Option is being exercised, the
Committee (in its sole discretion) may cause the Company either (a) to pay the
Participant an amount in cash equal to the amount, if any, by which the
aggregate Fair Market Value of the Shares as to which the Option is being
exercised exceeds the aggregate Option Price, or (b) to deliver to the
Participant a lesser number of Shares, having a Fair Market Value on the date of
exercise, equal to the amount, if any, by which the aggregate Fair Market Value
of the Shares as to which the Option is being exercised exceeds the aggregate
Option Price for such shares. Upon payment of cash or distribution of Shares
pursuant to this Section 8, the Participant’s rights as to the portion of the
Options which is the subject of such payment or distribution shall be deemed
satisfied in full.






--------------------------------------------------------------------------------







9.
Beneficiary Designation.



The Participant may from time to time name any beneficiary or beneficiaries (who
may be named contingently or successively) by whom any right under the Plan and
this Agreement is to be exercised in case of his death. Each designation will
revoke all prior designations by the Participant, shall be in a form reasonably
prescribed by the Committee, and will be effective only when filed by the
Participant in writing with the Committee during his lifetime. If no beneficiary
is named, or if a named beneficiary does not survive the Participant, Section
9.2 of the Plan shall determine who may exercise the Participant’s rights under
the Plan.


10.
Adjustment in Capitalization.



Upon the occurrence of any Adjustment Event, the aggregate number of Shares
subject to outstanding Option grants and the respective prices and/or vesting
criteria applicable to outstanding Options, shall be adjusted, and/or a payment
to the holders of outstanding Options shall be made, to reflect such Adjustment
Event, as deemed equitable and appropriate by the Committee. All determinations
and calculations required under this Section 10 shall be made in the sole
discretion of the Committee and in compliance with section 409A of the Code.


11.
Requirements of Law.



The issuance of Shares pursuant to the Options shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. No
Shares shall be issued upon exercise of any Options granted hereunder, if such
exercise would result in a violation of applicable law, including the U.S.
federal securities laws and any applicable state or foreign securities laws.


12.
No Guarantee of Employment.



Nothing in this Agreement shall interfere with or limit in any way the right of
the Company or any Subsidiary to terminate the Participant’s employment at any
time, or confer upon the Participant any right to continue in the employ of the
Company or any Subsidiary. For purposes of this Agreement, the “employment”
shall be deemed to refer to the Participant’s provision of services to the
Company or any Subsidiary as an employee or independent contractor (including as
a non-employee member of the Board), and the “termination of employment” and
corollary phrases shall be deemed to refer to the Participant’s cessation of
such services with respect to all such persons in all capacities.






--------------------------------------------------------------------------------







13.
No Rights as Shareholder.



Except as otherwise required by law, the Participant shall not have any rights
as a shareholder with respect to any Shares covered by the Options granted
hereby until such time as the Shares issuable upon exercise of such Options have
been so issued. Notwithstanding anything else contained herein to the contrary,
the exercise of any portion of the Options conveyed hereby is expressly
conditioned upon the Participant becoming a party to the Stockholders Agreement
and the Registration Rights Agreement with respect to any Shares to be acquired
upon such exercise.


14.
Restrictions on Sale Upon Public Offering.



Except as otherwise provided in the Registration Rights Agreement, the
Participant agrees that, in the event that the Company files a registration
statement under the Act with respect to a public offering of any of its capital
shares, the Participant will not effect any sale or distribution of Shares
including, but not limited to, pursuant to Rule 144 under the Act, within seven
days prior to and 90 days (unless the Company is advised by the managing
underwriter that a longer period, not to exceed 180 days, is required, or such
shorter period as the managing underwriter for any underwritten offering may
agree) after the effective date of the registration statement relating to such
registration (the “Trigger Date”), except as part of such registration or
unless, in the case of a sale or distribution not involving a public offering,
the transferee agrees in writing to be subject to this Section 14; provided
that, with respect to any shelf registration statement on Form S-3, the Trigger
Date shall be the pricing of any offering made under such registration statement
and the Participant agrees to execute a customary holdback agreement with the
underwriters for any such public offering.


15.
Interpretation; Construction.



Any determination or interpretation by the Committee under or pursuant to this
Agreement shall be final and conclusive on all persons affected hereby. Except
as otherwise expressly provided in the Plan, in the event of a conflict between
any term of this Agreement and the terms of the Plan, the terms of the Plan
shall control.


16.
Amendments.



(a)In General. The Committee may, at its sole discretion, at any time and from
time to time alter or amend this Agreement and the terms and conditions of any
unvested Options (but not any previously granted vested Options) awarded
pursuant to this Agreement in whole or in part, including without limitation,
amending the criteria for vesting and exercisability set forth in Section 2
hereof, substituting alternative vesting and exercisability criteria and
imposing certain blackout periods on Options, provided that, if such alteration,
amendment, suspension or termination shall not preserve the






--------------------------------------------------------------------------------







economic value, as determined by the Committee in its sole good faith
discretion, of any previously granted unvested Options, the Committee shall only
be permitted to alter, amend, suspend or terminate such previously granted
unvested Options if it shall obtain the consent of the holders of a majority of
all unvested Options granted under the Plan that are similarly affected by such
amendment, and provided, further, that any such substitution of alternative
vesting and exercisability criteria and any imposition of blackout periods shall
be subject to the consent of the Chief Executive Officer. The Company shall give
written notice to the Participant of any such alteration or amendment of this
Agreement as promptly as practicable after the adoption thereof. This Agreement
may also be amended by a writing signed by both the Company and the Participant.


(b)Public Offering. Unless otherwise determined by the Committee, in the event
of a Public Offering, the Committee shall amend this Agreement to provide for
the imposition of certain blackout periods, in each case, as the Committee shall
determine to be appropriate; provided, however that (x) such amendments shall
preserve the economic value, as determined by the Committee in its good faith
discretion, and (y) any such amendment shall be subject to the consent of the
Chief Executive Officer.


17.
Miscellaneous.



(a)Notices. All notices, requests, demands, letters, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (i) delivered
personally,
(ii)mailed, certified or registered mail with postage prepaid, (iii) sent by
next-day or overnight mail or delivery, or (iv) sent by fax, as follows:


(i)If to the Company, to it at:


Roadhouse Holding Inc.
3011 Armory Drive, Suite 300
Nashville, TN 37204
Fax: (615) 884-5482
Attention: Amy Bertauski
Email: amyb@logansroadhouse.com with a copy to:
Kelso & Company
320 Park Avenue, 24th Floor New York, New York 10022 Fax: 212-223-2379
Attention: General Counsel






--------------------------------------------------------------------------------







(ii)If to the Participant, to the Participant’s last known home address, or to
such other person or address as any party shall specify by notice in writing to
the Company. All such notices, requests, demands, letters, waivers and other
communications shall be deemed to have been received (w) if by personal delivery
on the day after such delivery, (x) if by certified or registered mail, on the
fifth business day after the mailing thereof, (y) if by next-day or overnight
mail or delivery, on the day delivered, or (z) if by fax, on the day delivered,
provided that such delivery is confirmed.


(b)Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.


(c)Waiver. Either party hereto may by written notice to the other (i) extend the
time for the performance of any of the obligations or other actions of the other
under this Agreement, (ii) waive compliance with any of the conditions or
covenants of the other contained in this Agreement and (iii) waive or modify
performance of any of the obligations of the other under this Agreement. Except
as provided in the preceding sentence, no action taken pursuant to this
Agreement, including, without limitation, any investigation by or on behalf of
either party, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representations, warranties, covenants or
agreements contained herein. The waiver by either party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any preceding or succeeding breach and no failure by either party to exercise
any right or privilege hereunder shall be deemed a waiver of such party’s rights
or privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder.


(d)Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the law that
might be applied under principles of conflict of laws.


(e)Section 409A of the Code. This Agreement is intended to be exempt from or
comply with the requirements of section 409A of the Code and all provisions
contained herein, including, but not limited to, any adjustment provisions,
shall be construed and interpreted in accordance with such intent.


(f)Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.






--------------------------------------------------------------------------------







(g)Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.


-- Signature page follows --






--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first above written.


ROADHOUSE HOLDI NG INC.


By: /s/ Amy Bertauski
Its: Treasurer and Secretary




PARTICI PANT














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first above written.
ROADHOUSE HOLDING INC.




By:     




PARTICIPANT


/s/ Samuel Borgese
Samuel Nicholas Borgese












--------------------------------------------------------------------------------





Exhibit C Shareholders Agreement
[attached]








































































































--------------------------------------------------------------------------------



EXECUTION COPY














































STOCKHOLDERS AGREEMENT










ROADHOUSE HOLDING INC.


















Dated as of November 19, 2010






























--------------------------------------------------------------------------------



Table of Contents


Page




1.
Restrictions on Transfer of Common Stock.    1

1.1
Restrictions on Transfers by the Stockholders.    1

2.
Sale by Management Stockholders to the Company (“Put Rights”)    3

2.1
Right to Sell    3

2.2
Notice    3

2.3
Payment    3

3.
Right of the Company to Purchase from Management Stockholders

(“Call Right”)    4
3.1
Right to Purchase    4

3.2
Notice    4

3.3
Payment    5

4.
Purchase Price    5

4.1
Appraisal    5

4.2
Fair Market Value    5

4.3
Carrying Value    5

5.
Prohibited Purchases    6

6.
Tag-Along and Drag-Along Rights.    7

6.1
Tag-Along Rights.    7

6.2
Drag-Along Rights.    8

6.3
Involuntary Transfers    10

7.
Preemptive Rights    10

8.
Election of Directors.    11

9.
Stock Certificate Legend    12

10.
Covenants; Representations and Warranties.    13

10.1
New Management Stockholders    13

10.2
No Other Arrangements or Agreements    14

10.3
Additional Representations and Warranties    14

11.
Amendment and Modification    15

12.
Parties.    16

12.1
Assignment by the Company    16

12.2
Assignment Generally    16

12.3
Termination    16







--------------------------------------------------------------------------------



Table of Contents (continued)

Page



12.4
Agreements to Be Bound    16

13.
Recapitalizations, Exchanges, etc    17

14.
No Third Party Beneficiaries    17

15.
Further Assurances    17

16.
Governing Law    17

17.
Invalidity of Provision    17

18.
Waiver    17

19.
Notices    18

20.
Headings    19

21.
Counterparts    19

22.
Entire Agreement    19

23.
Injunctive Relief    19

24.
Defined Terms    19













































--------------------------------------------------------------------------------







STOCKHOLDERS AGREEMENT




STOCKHOLDERS AGREEMENT, dated as of November 19, 2010 (this “Agreement”), among
Roadhouse Holding Inc., a Delaware corporation (the “Company”), Kelso Investment
Associates VIII, L.P. (“KIA VIII”), a Delaware limited partnership, KEP VI, LLC,
a Delaware limited liability company (“KEP VI” and, together with KIA VIII, the
“Kelso Stockholders”), those employees of the Company or its subsidiaries named
on the signature pages hereto or who otherwise become party to a party to this
Agreement pursuant to Section 10.1 (collectively, the “Management     
Stockholders”) and any other Person who may become a party to this Agreement
pursuant to Section 10.1 (together with the Kelso Stockholders and the
Management Stockholders, the “Stockholders”). Capitalized terms used herein
without definition are defined in Section 24.


WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of August 27,
2010, by and among Roadhouse Parent Inc., a Delaware corporation and indirect
subsidiary of the Company (“Parent”), Roadhouse Merger Inc., a Delaware
corporation and direct subsidiary of Parent (“Merger Sub”), LRI Holdings, Inc.,
a Delaware corporation (“LRI”), and LRI Acquisition, LLC, as the stockholder’s
representative, Merger Sub merged with and into LRI, with LRI surviving the
merger (the “Merger”);


WHEREAS, LRI is the direct parent of Logan’s Roadhouse, Inc. a Tennessee
corporation (“Logan’s”);


WHEREAS, as a result of the Merger, LRI, Logan’s and its Subsidiaries are
indirect, wholly owned Subsidiaries of the Company; and


WHEREAS, each of the Stockholders and the Company desires to set forth herein
certain terms and conditions governing the rights and obligations of the
stockholders of the Company.


NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Agreement, the parties hereto agree as follows:


1.Restrictions on Transfer of Common Stock.


1.1
Restrictions on Transfers by the Stockholders.



(a)The Stockholders (excluding the Kelso Stockholders) may not Transfer any
shares of Common Stock, nor any interest therein nor any rights relating
thereto, provided that shares of Common Stock held by any Stockholder may be
Transferred (i) in the case of a Management Stockholder, pursuant to Section
1.1(b)






--------------------------------------------------------------------------------







(“Permitted Pledges”), (ii) in the case of a Management Stockholder, pursuant to
Section 1.1(c) (“Estate Planning Transfers”) or, in case of his or her death, by
will or by the laws of intestate succession, to his or her executors,
administrators, testamentary
trustees, legatees or beneficiaries, (iii) in the case of a Management
Stockholder, pursuant to Section 2 (“Put Rights”), (iv) in the case of a
Management Stockholder, pursuant to Section 3 (“Call Right”), (v) pursuant to
Section 6.1 (“Tag-Along Rights”), (vi) pursuant to Section 6.2 (“Drag-Along
Rights”), (vii) in accordance with Section 6.3 (“Involuntary Transfers”) or
(viii) in connection with a registered offering pursuant to the Registration
Rights Agreement.


(b)Permitted Pledges. A Management Stockholder may pledge any or all shares of
Common Stock now or hereafter owned by him or her, or grant a security interest
therein to secure indebtedness of such Management Stockholder owing to a bank or
other financial institution, in either case on terms and conditions approved by
the Board (excluding such Management Stockholder and other members of the Board
who are designees of the Management Stockholders), provided, however, that any
pledgee pursuant to this subsection (b) shall acquire only a security interest
in such shares of Common Stock entitling such pledgee to (i) the proceeds from
any sale of such shares made in compliance with the terms of this Agreement and
(ii) any proceeds of any distribution to stockholders on account of the Common
Stock in any liquidation as a result of any bankruptcy proceeding or the winding
up of affairs of the Company, and in no event shall such pledgee be entitled to
receive title to such shares or any other rights incident thereto other than
those specified above. The pledge agreements or other related financing
agreements of any Management Stockholder shall be subject to and acknowledge the
rights of the Company and the other Stockholders set forth herein and shall
acknowledge the restrictions imposed on the pledgee’s security interest pursuant
to this Section 1.1(b).


(c)Estate Planning Transfers. Shares of Common Stock held by Management
Stockholders may be Transferred for estate-planning purposes of such Management
Stockholder, authorized by the prior written approval of the Board (excluding
such Management Stockholder and other members of the Board who are designees of
the Management Stockholders), such approval not to be unreasonably withheld or
delayed, to (i) a trust under which the distribution of the shares of Common
Stock may be made only to beneficiaries who are such Management Stockholder, his
or her spouse, his or her parents, members of his or her immediate family or his
or her lineal descendants, (ii) a charitable remainder trust, the income from
which will be paid to such Management Stockholder during his or her life, (iii)
a corporation, the stockholders of which are only such Management Stockholder,
his or her spouse, his or her parents, members of his or her immediate family or
his or her lineal descendants or (iv) a partnership or limited liability
company, the partners or members of which are only such Management Stockholder,
his or her spouse, his or her parents, members of his or her immediate family or
his or her lineal descendants.






--------------------------------------------------------------------------------







2.
Sale by Management Stockholders to the Company (“Put Rights”).



2.1    Right to Sell. Subject to all subsections of this Section 2 and to
Section 5 (“Prohibited Purchases”), each of the Management Stockholders shall
have the right to sell to the Company, and the Company shall have the obligation
to purchase from each such Management Stockholder, all, but not less than all,
of such Management Stockholder’s shares of Common Stock following the
termination of employment of such Management Stockholder, at their Fair Market
Value (as defined in Section 4.2(a)), if the employment of such Management
Stockholder with the Company or any subsidiary that employs such individual (or
by the Company on behalf of any such subsidiary) (a) is terminated without Cause
or (b) terminates as a result of (i) the death or Disability of such Management
Stockholder, (ii) the resignation of such Management Stockholder for Good Reason
or (iii) the voluntary departure of such Management Stockholder at or after the
age of 65 (“Retirement”).


2.2    Notice. If any Management Stockholder desires to sell shares of Common
Stock pursuant to Section 2.1, he or she (or his or her estate, trust,
corporation or partnership, as the case may be) shall notify the Company (a) not
more than 180 days after a termination of employment as a result of the death or
Disability of such Management Stockholder or (b) not more than 60 days after a
termination of employment as a result of a termination without Cause, the
resignation of such Management Stockholder for Good Reason or Retirement;
provided that if the shares of Common Stock desired to be sold after a
termination of employment as described in clause (b) of this Section 2.2 are
shares of Common Stock acquired at any time by such Management Stockholder
pursuant to an exercise of any stock options occurring within six months prior
to the date of termination of employment of such Management Stockholder
(including, without limitation, after the termination of employment), then the
notice required by this Section 2.2 shall be given to the Company not earlier
than six months and one day nor later than eight months after the acquisition of
such shares. Each such notice shall specify the number of shares of Common Stock
such Management Stockholder owns at the time notice is given.


2.3    Payment. Subject to Section 5 (“Prohibited Purchases”), payment for any
shares of Common Stock sold by a Management Stockholder pursuant to
Section 2.1 shall be made on the date that is 30 days (or the first business day
thereafter if the 30th day is not a business day) following the date of the
receipt by the Company of such Management Stockholder’s notice with respect to
such shares pursuant to
Section 2.2; provided, however, that in the event the Company is conducting an
Appraisal as required under Section 4.1 and such Appraisal (as defined in
Section 4.1) is not completed by such 30th day, then within five business days
of the completion of the Appraisal.






--------------------------------------------------------------------------------











(“Call Right”).
3.

Right of the Company to Purchase from Management Stockholders






3.1    Right to Purchase. Subject to all subsections of this Section 3 and to
Section 5 (“Prohibited Purchases”), the Company shall have the right to purchase
from each Management Stockholder, and each such Management Stockholder shall
have the obligation to sell to the Company, all, but not less than all, of such
Management Stockholder’s shares of Common Stock:


(i)at the Fair Market Value of such shares of Common Stock to be purchased if
such Management Stockholder’s employment with the Company and any subsidiary
that employs such individual is terminated as a result of (A) the termination by
the Company and any such subsidiary (or by the Company on behalf of any such
subsidiary) of such employment without Cause, (B) the death or Disability of
such Management Stockholder, (C) the resignation of such Management Stockholder
for Good Reason or (D) Retirement of such Management Stockholder;


(ii)at the lesser of the Fair Market Value and the Carrying Value (as defined in
Section 4.3) of such shares of Common Stock to be purchased if such Management
Stockholder’s employment with the Company and any subsidiary that employs such
individual is terminated by the Company and any such subsidiary (or by the
Company on behalf of any such subsidiary) for Cause; or


(iii)at the Fair Market Value or the Carrying Value of such shares of Common
Stock to be purchased, in the sole discretion of the Board (excluding such
Management Stockholder and other members of the board who are designees of the
Management Stockholders), if such Management Stockholder’s employment with the
Company and any subsidiary that employs such individual is terminated by the
Company or such Management Stockholder for any reason other than as a result of
an event described in either subparagraph (i) or (ii) of this Section 3.1.


3.2    Notice. If the Company desires to purchase shares of Common Stock from a
Management Stockholder pursuant to Section 3.1, it shall notify such Management
Stockholder (or his or her estate, trust, corporation or partnership, as the
case may be) not more than 60 days after the termination of employment as a
result of the event giving rise to the Company’s right to acquire such
Management Stockholder’s shares of Common Stock; provided that, with respect to
the Company’s purchase of




--------------------------------------------------------------------------------



shares of Common Stock acquired at any time by such Management Stockholder
pursuant to an exercise of any stock options occurring within six months prior
to the date of termination of employment of such Management Stockholder
(including, without limitation, after the termination of employment) in
connection with any termination other






than as a result of death, Disability or for Cause, the notice required by this
Section 3.2 shall be given by the Company not earlier than six months and one
day nor later than eight months after the acquisition of such shares.


3.3    Payment. Subject to Section 5 (“Prohibited Purchases”), payment for any
shares of Common Stock purchased by the Company pursuant to Section 3.1 shall be
made on the date that is 30 days (or the first business day thereafter if the
30th day is not a business day) following the date of the receipt by a
Management Stockholder of the Company’s notice with respect to such shares
pursuant to Section 3.2; provided, however, that in the event the Company is
conducting an Appraisal as required under Section 4.1 and such Appraisal is not
completed by such 30th day, then within five business days of the completion of
such Appraisal.


4.
Purchase Price.



4.1    Appraisal. The Company shall engage, from time to time at the discretion
of the Board, but not less often than within 90 days after every fiscal year,
commencing with the fiscal year ending on July 31, 2011, an independent
valuation consultant or appraiser of recognized national standing, reasonably
satisfactory to the Kelso Stockholders (the “Appraiser”), to appraise the Fair
Market Value of the shares of Common Stock as of the last day of the calendar
year then most recently ended or, at the request of the Company, as of any more
recent date (the “Appraisal Date”), and to prepare and deliver a report to the
Company describing the results of such appraisal (the “Appraisal”). The Company
shall bear the fees and expenses of each Appraisal.


4.2
Fair Market Value.



(a)The “Fair Market Value” of any share of Common Stock shall be
(i) the fair market value of the entire equity interest of the Company taken as
a whole, without additional premiums for control or discounts for minority
interests or restrictions on transfer, divided by (ii) the number of outstanding
shares of Common Stock, calculated on a fully-diluted basis, provided that the
Board and the Appraiser shall be entitled to determine in its judgment the
extent to which any stock options, the exercise price of which exceeds the Fair
Market Value of the underlying shares of Common Stock, should be included in the
calculation of the number of fully diluted shares of Common Stock.


(b)The Fair Market Value of any share of Common Stock shall be calculated with
reference to the most recent Appraisal and as of the most recent Appraisal Date
prior to the date of the closing of the repurchase of such shares of Common
Stock.






--------------------------------------------------------------------------------



4.3    Carrying Value. For the purposes of this Agreement, the “Carrying Value”
of any share of Common Stock being purchased by the Company shall






be equal to the price paid by the selling Management Stockholder for any such
share, less the amount of dividends and other distributions, if any, paid in
respect of such share.


5.Prohibited Purchases. Notwithstanding anything to the contrary herein, the
Company shall not be obligated or permitted to purchase any shares of Common
Stock from a Management Stockholder under Section 2 or Section 3 to the extent
that at such time (a) the Company is prohibited from purchasing such shares by
applicable law, (b) the Company is prohibited from purchasing such shares by any
debt instruments or agreements, including any amendment, renewal, extension,
substitution, refinancing, replacement or other modification thereof, which have
been entered into or which may be entered into by the Company or any of its
subsidiaries, including those to finance the acquisition of LRI at Closing, and
any future acquisitions by the Company or recapitalizations of the Company or
any of its Subsidiaries (the “Financing Documents”),
(c)an event of default has occurred (or, with notice or the lapse of time or
both, would occur) under any Financing Document and is (or would be) continuing,
(d) the purchase of such shares would, or in the view of the Board (excluding
such Management Stockholder and other members of the Board who are designees of
the Management Stockholders) might, result in the occurrence of an event of
default under any Financing Document or create a condition which would or might,
with notice or lapse of time or both, result in such an event of default, (e)
the purchase of such shares would, in the view of the Board (after taking into
account the advice of Logan’s then current chief executive officer and chief
financial officer), be imprudent in view of the financial condition (present or
projected) of the Company or any of its subsidiaries or the anticipated impact
of the purchase of such shares on the Company’s or any of its subsidiaries’
ability to meet their respective obligations under any Financing Document or
otherwise or (f) on the date on which the Company is required to make payment
for such shares of Common Stock, the Company does not have sufficient cash to
purchase such shares. Notwithstanding anything to the contrary contained in this
Agreement, if the Company is prohibited from purchasing any shares of Common
Stock from a Management Stockholder under Section 2 or Section 3 as a result of
the existence of any of the conditions described in clauses (a) through (e) of
this Section 5, the Company may exercise its rights under Section 3 or the
Company may satisfy its obligation under Section 2, as the case may be, by
either
(i) making the payment required under Section 2 or Section 3, as the case may
be, at the earliest practicable date permitted under this Section 5 or (ii) in
the case of each of clauses (b) through (e), pay the purchase price for such
shares of Common Stock with a subordinated note which is fully subordinated in
right of payment and exercise of remedies to the lenders’ rights under the
Financing Documents.






--------------------------------------------------------------------------------







6.
Tag-Along and Drag-Along Rights.



6.1    Tag-Along Rights.


(a)In the event that at any time one or more Kelso Stockholders propose to sell
shares of Common Stock owned by it to any person (a “Proposed Purchaser”), other
than any Transfer (i) pursuant to a Registration or Rule 144 or (ii) to an
Affiliate, then the Kelso Stockholders will promptly provide each other
Stockholder written notice (a “Sale Notice”) of such proposed sale (a “Proposed
Sale”) and the material terms of the Proposed Sale as of the date of Sale Notice
(the “Material Terms”), including the aggregate number of shares of Common Stock
the Proposed Purchaser is willing to purchase. If within 30 days of the receipt
of the Sale Notice, the Kelso Stockholders receive a written request (a “Sale
Request”) to include shares of Common Stock held by one or more Stockholders in
the Proposed Sale, the Common Stock so held by such Stockholders shall be so
included as provided therein; provided, however, that any Sale Request shall be
irrevocable unless (x) there shall be a material adverse change in the Material
Terms or (y) otherwise mutually agreed to in writing by such Stockholders and
the Kelso Stockholders.


(b)The number of shares of Common Stock that any Stockholder will be permitted
to include in a Proposed Sale on a pro rata basis pursuant to a Sale Request
will be equal to the product of (i) (A) the number of shares of Common Stock
held by such Stockholder divided by (B) the number of shares of Common Stock
held by all Stockholders participating in such Proposed Sale and (ii) the
aggregate number of shares of Common Stock proposed to be sold in such Proposed
Sale.


(c)Shares of Common Stock subject to a Sale Request will be included in a
Proposed Sale pursuant hereto and to any agreement with the Proposed Purchaser
relating thereto, on the same terms and subject to the same conditions
applicable to the shares of Common Stock which the Kelso Stockholders and their
Affiliates propose to sell in the Proposed Sale. Such terms and conditions shall
include, without limitation, (i) the sale consideration (which shall be reduced
by the fees and expenses incurred by the Kelso Stockholders and the Company in
connection with the Proposed Sale) and (ii) the provision of information,
representations, warranties, covenants and requisite indemnifications; provided,
however, that (x) any representations and warranties relating specifically to
any Stockholder shall only be made by that Stockholder, (y) any indemnification
provided by the Stockholders shall be based on the number of shares of Common
Stock being sold by each Stockholder in the Proposed Sale, either on a several,
not joint, basis or solely with recourse to an escrow established for the
benefit of the Proposed Purchaser and (z) that, with the consent of the Board
and Logan’s then current chief executive officer, the Kelso Stockholders or any
of their Affiliates may receive non-cash consideration in connection with the
Proposed Sale that is different from the consideration received by other
Stockholders so long as the per share value of






--------------------------------------------------------------------------------







the consideration to be received by the Kelso Stockholders or any of their
Affiliates is no greater than that to be received by such other Stockholders (as
reasonably determined by the Board in good faith).


(d)Upon delivering a Sale Request, each Stockholder (excluding Kelso
Stockholders and any Stockholder who is then not in possession of the
certificate representing his or her shares of Common Stock as a result of a
pledge of shares pursuant to Section 1.1(b)) will, if requested by the Kelso
Stockholders (or any of their Affiliates), execute and deliver a custody
agreement and power of attorney in form and substance satisfactory to the Kelso
Stockholders (or any such Affiliate of the Kelso Stockholders) (a “Custody
Agreement and Power of Attorney”) with respect to the shares of the Common Stock
which are to be included in the Proposed Sale pursuant to this
Section 6.1. The Custody Agreement and Power of Attorney will provide, among
other things, that each such Stockholder will deliver to and deposit in custody
with KIA VIII, named as the custodian and attorney-in-fact therein, a
certificate or certificates representing such shares of Common Stock (duly
endorsed in blank by the registered owner or owners thereof or accompanied by
duly executed stock powers in blank)
and irrevocably appoint KIA VIII as such Stockholder’s agent and
attorney-in-fact with full power and authority to act under such Custody
Agreement and Power of Attorney on behalf of such Stockholder with respect to
the matters specified therein.


(e)Each Stockholder agrees that such Stockholder will execute such other
agreements as the Kelso Stockholders (or any of their Affiliates) may reasonably
request in connection with the consummation of a Proposed Sale and Sale Request
and the transactions contemplated thereby, including, without limitation, any
purchase, recapitalization or merger agreement, escrow agreement or other
ancillary agreements, proxies, written consents in lieu of meetings or waivers
of appraisal rights


(f)If one or more Kelso Stockholders sells or assigns shares of Common Stock
owned by it to an Affiliate and then proposes to sell equity securities of such
Affiliate to a Third Party Investor, then the sale of such Affiliate’s equity
securities to such Third Party Investor shall be subject to the provisions of
this Section 6.1 as if such sale were a sale of Common Stock, provided that this
Section 6.1(f) shall not apply to any transfers (i) by any limited partners of
KIA VIII of interests in KIA VIII or any alternative investment vehicle of KIA
VIII or (ii) by any members or direct or indirect partners of KEP VI of any
interest in KEP VI or any alternative investment vehicle of KEP VI.


6.2
Drag-Along Rights.



(a)In the event that any time the Kelso Stockholders propose to sell shares of
Common Stock owned by it to any Proposed Purchaser other than any Transfer
(i) pursuant to a Registration or Rule 144, or (ii) to an Affiliate, and the
shares proposed






--------------------------------------------------------------------------------







to be sold, together with all shares of Common Stock previously sold by the
Kelso Stockholders would represent more than 75% of the aggregate number of
shares of Common Stock owned by the Kelso Stockholders immediately after the
Closing, then the Kelso Stockholders may provide each other Stockholder written
notice (a “Drag-Along Notice”) of such Proposed Sale and the Material Terms
thereof not less than 25 business days prior to the proposed closing date of the
Proposed Sale and each such Stockholder hereby agrees to sell to such Proposed
Purchaser that number of shares Common Stock equal to the product of (i) the
number of shares of Common Stock then held by such Stockholder multiplied by
(ii) the aggregate percentage of Common Stock held by the Kelso Stockholders and
their Affiliates that is represented by the Common Stock that the Kelso
Stockholders and their Affiliates propose to sell in the Proposed Sale.


(b)Shares of Common Stock subject to a Drag-Along Notice will be included in the
Proposed Sale pursuant hereto and to any agreement with the Proposed Purchaser
relating thereto, on the same terms and subject to the same conditions
applicable to the shares of Common Stock which the Kelso Stockholders and their
Affiliates propose to sell in the Proposed Sale. Such terms and conditions shall
include, without limitation, (i) the sale consideration (which shall be reduced
by the fees and expenses incurred by the Kelso Stockholders and the Company in
connection with the Proposed Sale) and (ii) the provision of information,
representations, warranties, covenants and requisite indemnifications, provided,
however, that (x) any representations and warranties relating specifically to
any Stockholder shall only be made by that Stockholder, (y) any indemnification
provided by the Stockholders shall be based on the number of shares of Common
Stock being sold by each Stockholder in the Proposed Sale either on a several,
not joint, basis or solely with recourse to an escrow established for the
benefit of the Proposed Purchaser and (z) that, with the consent of the Board
and Logan’s then current chief executive officer, the Kelso Stockholders or any
of their Affiliates may receive non-cash consideration in connection with the
Proposed Sale that is different from the consideration received by other
Stockholders so long as the per share value of the consideration to be received
by the Kelso Stockholders or any of their Affiliates is no greater than that to
be received by such other Stockholders (as reasonably determined by the Board in
good faith). No Stockholders shall exercise any dissenter’s rights with respect
to the consummation of any such Proposed Sale pursuant to this Section 6.2.


(c)Each Stockholder will, if requested by the Kelso Stockholders (or any of
their Affiliates), execute and deliver a Custody Agreement and Power of Attorney
in form and substance satisfactory to the Kelso Stockholders (or any such
Affiliate of the Kelso Stockholders) with respect to the shares of Common Stock
which are to be included in the Proposed Sale pursuant to this Section 6.2. The
Custody Agreement and Power of Attorney will provide, among other things, that
each such Stockholder will deliver to and deposit in custody with the Kelso
Stockholders, named as the custodian




--------------------------------------------------------------------------------



and attorney-in-fact therein, a certificate or certificates representing such
shares of Common Stock (duly endorsed in blank by the registered owner or owners
thereof or






accompanied by duly endorsed stock powers in blank) and irrevocably appoint the
Kelso Stockholders as such Stockholder’s agent and attorney-in-fact with full
power and attorney to act under a custody agreement and power of attorney on
behalf of such Stockholder with respect to the matters specified therein.


(d)Each Stockholder agrees that such Stockholder will execute such other
agreements as the Kelso Stockholders (or any Affiliate of the Kelso
Stockholders) may reasonably request in connection with the consummation of a
Proposed Sale and Drag-Along Notice and the transactions contemplated thereby,
including, without limitation, any purchase, merger or recapitalization
agreement, escrow agreement or other ancillary agreements, proxies, written
consents in lieu of meetings or waivers of appraisal rights.


6.3    Involuntary Transfers. Any transfer of title or beneficial ownership of
shares of Common Stock upon default, foreclosure, forfeit, divorce, court order
or otherwise than by a voluntary decision on the part of a Stockholder (each, an
“Involuntary Transfer”) shall be void unless the Stockholder complies with this
Section
6.3 and enables the Company to exercise in full its rights hereunder. At least
thirty days (or in any event as early as practicable) prior to any expected
Involuntary Transfer of Common Stock, the Stockholder holding such Common Stock
shall deliver to the Company a written notice of the expected Involuntary
Transfer, including the number of shares that would be subject to such
Involuntary Transfer (the “Subject Shares”) and the identity of the Person that
would acquire the Subject Shares if the Involuntary Transfer were consummated.
Such notice shall also state that such Stockholder is willing to sell the
Subject Shares to the Company at the Fair Market Value of such Subject Shares.
Such notice shall constitute an irrevocable offer by such Stockholder to sell
all of the Subject Shares to Company. Within the 30-day period following the
giving of such notice, Company shall be entitled to elect to purchase the
Subject Shares at the price set forth in such notice.


7.Preemptive Rights. In the event that the Company or any of its Subsidiaries
proposes to sell a New Issue to the Kelso Stockholders, one or more of their
Affiliates or any Third Party Investor, each of the other Stockholders
(provided, in the case of a Management Stockholder, that such Management
Stockholder is employed by the Company or a Subsidiary at such time) shall have
the right to purchase (the “Preemptive Right”), on the same terms and conditions
as those of the proposed sale of the New Issue (including, without limitation,
as to price), a portion of such shares of the New Issue to be sold equal to such
Stockholder’s percentage ownership of the Common Stock as of a record date to be
set by the Board not more than thirty (30) days prior to the date of such sale
of the New Issue. The Preemptive Right shall be exercisable for a 15- day period
after the Company has given written notice of the proposed sale to such




--------------------------------------------------------------------------------



Stockholders (which notice shall be given on, prior to or as promptly as
practicable after the date of the new issuance). Such notice shall state (i) the
number of shares of the New






Issue to be offered to each Stockholder, (ii) the aggregate consideration to be
paid for such shares by each Stockholder and (iii) the proposed date, time and
location of the closing of such purchase (which shall occur within 30 days after
the New Issue). At the closing of each such additional purchase, the Company
shall issue and deliver to each Stockholder stock certificates representing that
number of fully paid and nonassessable shares of the New Issue (or executed
agreements representing equity securities other than shares) that each such
Stockholder has purchased pursuant to this Section 7 and each such Stockholder
shall pay to the Company by wire transfer of immediately available funds the
aggregate consideration for such equity securities. Notwithstanding the
foregoing or anything in this Section 7 to the contrary, the Company shall not
be required to sell any shares of the New Issue to a Stockholder that is not an
“accredited investor,” as such term is defined in Rule 501 of Regulation D,
promulgated under the Securities Act.


8.
Election of Directors.



(a)Each Stockholder (excluding the Kelso Stockholders) shall vote all of its
shares of Common Stock and any other voting securities of the Company over which
such Stockholder has voting control and shall take all other necessary or
desirable actions within such Stockholder’s control (whether in such
Stockholder’s capacity as a stockholder, director, member of a board committee
or officer of the Company or otherwise, and including, without limitation,
attendance at meetings in person or by proxy for purposes of obtaining a quorum,
execution of written consents in lieu of meetings and approval of amendments
and/or restatements of the Company’s certificate of incorporation or bylaws),
and the Company shall take all necessary and desirable actions within its
control (including, without limitation, calling special board, stockholder
meetings and approval of amendments and/or restatements of the Company’s
certificate of incorporation or by-laws), so that:


(i)the authorized number of directors on the Board shall be established by the
Kelso Stockholders;


(ii)G. Thomas Vogel shall be elected to the Board for so long as he remains the
chief executive officer of Logan’s and, following such time as G. Thomas Vogel
ceases to be the chief executive officer of Logan’s, the then current chief
executive officer of Logan’s shall be elected to the Board;


(iii)the remainder of the directors, which will be designated by KIA VIII, shall
be elected to the Board;






--------------------------------------------------------------------------------



(iv)the composition of the board of directors of each of the Company’s
subsidiaries (a “Subsidiary Board”) shall be determined only upon the approval
of the Board;






(v)any committees of the Board or a Subsidiary Board shall be created only upon
the approval of the Board;


(vi)the removal from the Board or a Subsidiary Board (with or without cause) of
any representative designated pursuant hereto by the Kelso Stockholders shall be
at the Kelso Stockholders’ written request, but only upon such written request
and under no other circumstances; and


(vii)in the event that any representative designated pursuant hereto by KIA VIII
for any reason ceases to serve as a member of the Board or a Subsidiary Board
during his or her term of office, the resulting vacancy on the Board or the
Subsidiary Board shall be filled by a representative designated by KIA VIII.


(b)If KIA VIII fails to designate a representative to fill a directorship
pursuant to the terms of this Section 8, the election of a person to such
directorship shall be accomplished in accordance with the Company’s by-laws and
applicable law.


(c)In order to secure each Management Stockholder’s obligation to vote its
shares of Common Stock and other voting securities of the Company in accordance
with the provisions of Section 8 hereof, each Management Stockholder hereby
appoints KIA VIII as its true and lawful proxy and attorney-in-fact, with full
power of substitution, to vote all of such Person’s shares of Common Stock and
other voting securities of the Company for the election and removal of directors
and all such other matters as expressly provided for in this Section 8. KIA VIII
may exercise the irrevocable proxy granted to it hereunder at any time any
Management Stockholder fails to comply with the provisions of this Section 8.
The proxies and powers granted by each Management Stockholder pursuant to this
paragraph (c) are coupled with an interest and are given to secure the
performance of the obligations under this Agreement. Such proxies and powers
will be irrevocable until the termination of this Agreement and will survive the
death, incompetency and disability of each Management Stockholder and the
holders of each of his or her respective shares of Common Stock.


9.Stock Certificate Legend. A copy of this Agreement shall be filed with the
Secretary of the Company and kept with the records of the Company. Each
certificate representing shares of Common Stock owned by the Stockholders shall
bear upon its face the following legends, as appropriate:


(a)
“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), AND MAY NOT BE





--------------------------------------------------------------------------------



OFFERED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS






AND UNTIL REGISTERED UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR
UNLESS, IN THE OPINION OF COUNSEL TO THE STOCKHOLDER, WHICH COUNSEL MUST BE, AND
THE FORM AND SUBSTANCE OF WHICH OPINION ARE, SATISFACTORY TO THE ISSUER, SUCH
OFFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION, TRANSFER OR OTHER DISPOSITION IS
EXEMPT FROM REGISTRATION OR IS OTHERWISE IN COMPLIANCE WITH THE ACT, SUCH LAWS
AND THE STOCKHOLDERS AGREEMENT OF THE ISSUER, DATED AS OF NOVEMBER 19, 2010, AS
AMENDED AND SUPPLEMENTED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF
(THE “STOCKHOLDERS AGREEMENT”).”


(b)
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
ON TRANSFER AND OTHER CONDITIONS, AS SPECIFIED IN THE STOCKHOLDERS AGREEMENT,
COPIES OF WHICH ARE ON FILE AT THE OFFICE OF THE ISSUER AND WILL BE FURNISHED
WITHOUT CHARGE TO THE HOLDER OF SUCH SHARES UPON WRITTEN REQUEST.”



In addition, certificates representing shares of Common Stock owned by residents
of certain states shall bear any legends required by the laws of such states.


All Stockholders shall be bound by the requirements of such legends. Upon a
Registration of any shares of Common Stock, the certificate representing the
registered shares shall be replaced, at the expense of the Company, with
certificates not bearing the legends required by clauses (a) and (b) of this
Section 9.


10.
Covenants; Representations and Warranties.



10.1    New Management Stockholders. Each of the Stockholders hereby agrees that
any employee of the Company or any of its subsidiaries who after the date of
this Agreement is offered shares of any class of Common Stock or holds stock
options exercisable into shares of Common Stock shall, as a condition precedent
to the acquisition of such shares of Common Stock or the exercise of such stock
options, as the case may be, (a) become a party to this Agreement by executing a
joinder agreement in the form of Exhibit A attached hereto and (b) if such
employee is a resident of a state with a community or marital property system,
cause his or her spouse to execute a




--------------------------------------------------------------------------------



Spousal Waiver in the form of Exhibit B attached hereto, and deliver such
executed joinder agreement and Spousal Waiver, if applicable, to the Company at
its address


specified in Section 19 hereof. Upon such execution and delivery, such employee
shall be a Management Stockholder for all purposes of this Agreement. Subject to
Section 12.4, with the consent of the Kelso Stockholders (and only the consent
of the Kelso Stockholders), any Person who is not an employee of the Company or
any of its subsidiaries may become a Stockholder under this Agreement by
executing a joinder agreement in the form prescribed by the Company and such
other agreements or documents as may reasonably be requested by the Company and
delivering such executed joinder and other agreements and documents to the
Company at its address specified in Section 19 hereof.


10.2    No Other Arrangements or Agreements. Each Stockholder hereby represents
and warrants to the Company and to each other Stockholder that, except for this
Agreement, the Registration Rights Agreement, the applicable stock subscription
agreements, if any, with the Company (collectively, the “Stock Subscription     
Agreements”) and, in the case of any affected Management Stockholder, any
employment agreement with the Company and any stock option agreement of the
Company applicable to such Management Stockholder, he or she has not entered
into or agreed to be bound by any other arrangements or agreements of any kind
with any other party with respect to the shares of Common Stock, including, but
not limited to, arrangements or agreements with respect to the acquisition or
disposition of Common Stock or any interest therein or the voting of shares of
Common Stock (whether or not such agreements and arrangements are with the
Company or any of its subsidiaries, or other Stockholders) and each Non-Kelso
Stockholder agrees that, except as expressly permitted under this Agreement, he
or she will not enter into any such other arrangements or agreements.


10.3    Additional Representations and Warranties. Each Stockholder represents
and warrants to the Company and each other Stockholder, as of the date such
Stockholder becomes party to this Agreement, that:


(a)such Stockholder has the power, authority and capacity (or, in the case of
any Stockholder that is a corporation, limited liability company or limited
partnership, all corporate limited liability company or limited partnership
power and authority, as the case may be) to execute, deliver and perform this
Agreement;


(b)in the case of a Stockholder that is a corporation, limited liability company
or limited partnership, the execution, delivery and performance of this
Agreement by such Stockholder has been duly and validly authorized and approved
by all necessary corporate, limited liability company or limited partnership
action, as the case may be;






--------------------------------------------------------------------------------





(c)in the case of a Stockholder that is a trust, other vehicle for the benefit
of a Person or other entity or account, no consent of any beneficiary is
required for the execution, delivery and performance of this Agreement;


(d)in the case of a Stockholder who is married and the Shares of such
Stockholder constitute community property or otherwise requires spousal or other
approval for this Agreement to be legal, valid and binding with respect to the
Shares, this Agreement has been validly authorized and approved by, and
constitutes a valid and binding agreement of, such Stockholder’s spouse,
enforceable against such spouse in accordance with its terms;


(e)this Agreement has been duly and validly executed and delivered by such
Stockholder and constitutes a valid and legally binding obligation of such
Stockholder, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to creditors’ rights generally and general principles of equity;


(f)the execution, delivery and performance of this Agreement by such Stockholder
does not and will not violate the terms of or result in the acceleration of any
obligation under (i) any material contract, commitment or other material
instrument to which such Stockholder is a party or by which such Stockholder is
bound or (ii) in the case of a Stockholder that is a corporation, limited
liability company or limited partnership, the certificate of incorporation and
the by-laws, the certificate of formation and the limited liability company
agreement, or the certificate of limited partnership and the limited partnership
agreement, as the case may be; and


(g)if such employee is a resident of a state with a community or marital
property system, such employee’s spouse has executed a Spousal Waiver in the
form of Exhibit B attached hereto, and such employee has delivered such executed
Spousal Waiver to the Company at its address specified in Section 19 hereof.


11.Amendment and Modification. This Agreement may not be amended, modified or
supplemented except by a written instrument signed by the Company and the Kelso
Stockholders. Notwithstanding the foregoing, this Agreement may not be amended,
modified or supplemented without the prior written consent of a majority in
interest of the Stockholders, excluding the Kelso Stockholders, (based on the
aggregate number of shares of Common Stock owned by the Stockholders, excluding
the Kelso Stockholders, at the time of such amendment, modification or
supplement) if such amendment, modification or supplement could reasonably be
expected to materially and adversely affect the Stockholders, excluding the
Kelso Stockholders, it being understood that amendments to the provisions
relating to the Board would not materially and adversely affect any
Stockholders. The Company shall notify all Stockholders promptly after any such
amendment, modification or supplement shall have taken effect.






--------------------------------------------------------------------------------





12.
Parties.



12.1    Assignment by the Company. The Company shall have the right to assign to
the Kelso Stockholders all or any portion of its rights and obligations under
Sections 2, 3, 5 and 6.3, provided that any such assignment or assumption is
accepted by the Kelso Stockholders. If the Company has not exercised its right
to purchase shares of Common Stock pursuant to any such section within 15 days
of receipt by the Company of the letter, notice or other occurrence giving rise
to such right, then the Kelso Stockholders shall have the right to require the
Company to assign such right. The Kelso Stockholder shall have the right to
assign to one or more of their Affiliates all or any of its rights to purchase
shares of Common Stock pursuant to this Section 12.1.


12.2    Assignment Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns, provided that neither the Company
nor any Non- Kelso Stockholder may assign any of its rights or obligations
hereunder without the consent of the Kelso Stockholders unless, in the case of a
Non-Kelso Stockholder, such assignment is in connection with a Transfer
explicitly permitted by this Agreement and, prior to such assignment, such
assignee complies with the requirements of Section 12.4.


12.3    Termination. Any Stockholder who ceases to own shares of Common Stock or
any interest therein, shall cease to be a party to, or Person who is subject to,
this Agreement and thereafter shall have no rights or obligations hereunder,
provided, however, that a Transfer of shares of Common Stock not explicitly
permitted under this Agreement shall not relieve a Non-Kelso Stockholder of any
of his or her obligations hereunder. All rights and obligations pursuant to
Sections 1, 2, 3, 4, 6, 7 and 8 of this Agreement shall terminate upon the
occurrence of an IPO. This entire Agreement shall terminate on a sale of Common
Stock by the Kelso Stockholders to a Third Party Investor, whether in a stock
sale transaction, merger or otherwise, (i) following which sale a majority of
the issued and outstanding shares of Common Stock are owned by Third Party
Investors.


12.4    Agreements to Be Bound. Notwithstanding anything to the contrary
contained in this Agreement, any Transfer of shares by a Non-Kelso Stockholder
(the “Transferor”) (other than pursuant to a Registration or to Section 2) shall
be permitted under the terms of this Agreement only if the transferee of such
Transferor (the “Transferee”) shall agree in writing to be bound by the terms
and conditions of this Agreement pursuant to an instrument of assumption
reasonably satisfactory in substance and form to the Company, and in the case of
a Transferee of a Management Stockholder who resides in a state with a community
property system, such Transferee causes his or her spouse, if any, to execute a
Spousal Waiver in the form of Exhibit A attached hereto. Upon the execution of
the instrument of assumption by such Transferee and, if applicable, the Spousal
Waiver by the spouse of such Transferee, such Transferee shall






--------------------------------------------------------------------------------



enjoy all of the rights and shall be subject to all of the restrictions and
obligations of the Transferor of such Transferee, including, without limitation,
if such Transferor was a Management Stockholder, the provisions of Section 2 and
3 (which shall continue to apply as though such Transferor were still the holder
of such shares).


13.Recapitalizations, Exchanges, etc. Except as otherwise provided herein, the
provisions of this Agreement shall apply to the full extent set forth herein
with respect to (a) the shares of Common Stock and (b) any and all shares of
capital stock of the Company or any successor or assign of the Company (whether
by merger, consolidation, sale of assets or otherwise) which may be issued in
respect of, in exchange for, or in substitution for the shares of Common Stock,
by reason of any stock dividend, split, reverse split, combination,
recapitalization, reclassification, merger, consolidation or otherwise. All
share numbers and percentages shall be proportionately adjusted to reflect any
stock split, stock dividend or other subdivision or combination effected after
the date hereof.


14.No Third Party Beneficiaries. Except as otherwise provided herein, this
Agreement is not intended to confer upon any Person, except for the parties
hereto, any rights or remedies hereunder.


15.Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto or Person subject hereto may reasonably request in order
to carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.


16.Governing Law. This Agreement and the rights and obligations of the parties
hereunder and the Persons subject hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware, without
giving effect to the choice of law principles thereof. Each Stockholder
irrevocably submits to the nonexclusive jurisdiction of the state and federal
courts in New York for the purposes of any suit, action or other proceeding
arising out of or based upon this Agreement or the subject matter hereof. Each
Stockholder hereby consents to service of process made in accordance with
Section 19.


17.Invalidity of Provision. The invalidity or unenforceability of any provision
of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction.


18.Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any






--------------------------------------------------------------------------------





other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party to assert its or his or her rights hereunder on any occasion or
series of occasions.


19.Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered personally,
(b)mailed, certified or registered mail with postage prepaid, (c) sent by
next-day or overnight mail or delivery, (d) sent by fax or (e) sent by email
with a response confirming receipt, as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):


(i)If to the Company:


Roadhouse Holding Inc.
3011 Armory Drive, Suite 300
Nashville, TN 37204 Attention: Amy Bertauski Facsimile No.: 615-885-9057
Email: amyb@logansroadhouse.com






below.

with a copy to the Kelso Stockholders at their address set forth





(ii)If to a Non-Kelso Stockholder, to his or her attention at such Non- Kelso
Stockholder’s address set forth on the signature pages hereto or joinder to this
Agreement.
(iii)
If to the Kelso Stockholders, to them at: Kelso & Company

320 Park Avenue, 24th Floor New York, New York 10022
Attention: James J. Connors II, Esq. Facsimile No.: 212-223-2379 Email:
jconnors@kelso.com




All such notices, requests, demands, waivers and other communications shall be
deemed to have been received by (w) if by personal delivery, on the day
delivered, (x) if




--------------------------------------------------------------------------------



by certified or registered mail, on the fifth business day after the mailing
thereof, (y) if by




next-day or overnight mail or delivery, on the day delivered, or (z) if by fax,
on the day delivered, provided that such delivery is confirmed.


20.Headings. The headings to sections in this Agreement are for the convenience
of the parties only and shall not control or affect the meaning or construction
of any provision hereof.


21.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.


22.Entire Agreement. This Agreement, the Registration Rights Agreement, the
Stock Subscription Agreements and, in the case of any affected Management
Stockholder, any employment agreement with the Company and any stock option
agreement of the Company applicable to such Management Stockholder, constitute
the entire agreement and understanding of the parties hereto with respect to the
matters referred to herein. This Agreement and the agreements referred to in the
preceding sentence supersede all prior agreements and understandings among the
parties with respect to such matters. There are no representations, warranties,
promises, inducements, covenants or undertakings relating to the shares of
Common Stock, other than those expressly set forth or referred to herein, in the
Registration Rights Agreement, the Stock Subscription Agreements or, in the case
of any affected Management Stockholder, any employment agreement with the
Company and any stock option agreement of the Company applicable to such
Management Stockholder.


23.Injunctive Relief. The shares of Common Stock cannot readily be purchased or
sold in the open market, and for that reason, among others, the Company and the
Stockholders will be irreparably damaged in the event this Agreement is not
specifically enforced. Each of the parties therefore agrees that in the event of
a breach of any provision of this Agreement, the aggrieved party may elect to
institute and prosecute proceedings in any court of competent jurisdiction to
enforce specific performance or to enjoin the continuing breach of this
Agreement. Such remedies shall, however, be cumulative and not exclusive, and
shall be in addition to any other remedy which the Company or any Stockholder
may have. Each Stockholder hereby irrevocably submits to the non-exclusive
jurisdiction of the state and federal courts in New York for the purposes of any
suit, action or other proceeding arising out of or based upon this Agreement or
the subject matter hereof. Each Stockholder hereby consents to service of
process made in accordance with Section 19.


24.Defined Terms. As used in this Agreement, the following terms shall have the
meanings ascribed to them below:






--------------------------------------------------------------------------------





Affiliate: Person that directly, or indirectly controls, or is controlled by, or
is under common control with, the Person specified.


Board: the board of directors of the Company.


Cause: (i) with respect to any Management Stockholder who has an employment
agreement with the Company or any of its Subsidiaries that defines “Cause” has
the meaning set forth in such employment agreement and (ii) with respect to any
other Management Stockholder means (a) such Management Stockholder’s substantial
and repeated failure to perform substantially his duties as an employee of the
Company or any of its Subsidiaries, (b) such Management Stockholder’s personal
dishonesty, fraud, or willful misconduct in the management of the Company’s
business, violation of the Company’s race or gender anti-harassment policies,
(c) any conviction of, or the entering of a plea of guilty or nolo contendere
to, a crime that constitutes a felony, or any willful or material violation by
such Management Stockholder of any federal, state or foreign securities laws,
(d) any conviction of any other criminal act or act of material dishonesty,
fraud or misconduct by such Management Stockholder, in each case, that is
materially injurious to the property, operations, business or reputation of the
Company or any of its Subsidiaries, or (e) the willful and material breach by
such Management Stockholder of any written covenant or agreement with the
Company or any of its Subsidiaries or Affiliates not to disclose any
confidential information or not to compete with the Company or any of its
Subsidiaries or Affiliates.




Agreement.

Closing: the closing of the acquisition of LRI pursuant to the Merger





share.

Common Stock: the common stock of the Company, par value $0.01 per





Disability: (i) with respect to any Management Stockholder who has an employment
agreement with the Company or any of its Subsidiaries that defines “Disability”
has the meaning set forth in such employment agreement and (ii) with respect to
any other Management Stockholder means such Management Stockholder’s incapacity
due to physical or mental illness that (a) as determined by the Board in its
reasonable discretion, shall have prevented such Management Stockholder from
performing his or her duties for the Company or any of its Subsidiaries on a
full-time basis for a period of 90 consecutive days or a total of 180 days
during any 12-month period or (b)(i) the Board determines is likely to prevent
such Management Stockholder from so performing for such period and (ii) 30 days
has elapsed since delivery to such Management Stockholder of written notice of
the Board’s determination and such Management Stockholder has not resumed such
performance (in which case the date of




--------------------------------------------------------------------------------



termination in the case of a termination for “Disability” shall be deemed to be
the last day of such 30-day period).




Good Reason: (i) with respect to any Management Stockholder who has an
employment agreement with the Company or any of its Subsidiaries that defines
“Good Reason”, Good Reason as defined in such employment agreement and (ii) with
respect to any other Management Stockholder, means the receipt of a directive or
notice (which is not rescinded within the ten (10) business day period
immediately following the Management Stockholder providing the company with a
written objection to such directive or notice, which objection shall be provided
within thirty (30) days following the date on which the Management Stockholder
receives such directive or notice or be deemed consented to) which (A) moves the
Management Stockholder’s primary work site outside a 25-mile radius from his or
her then primary work site, (B) materially diminishes the scope of the
Management Stockholder’s duties or responsibilities or (C) reduces the
Management Stockholder’s base salary or arbitrarily and without reasonable
business justification reduces the Management Stockholder’s bonus opportunities
or equity compensation opportunities (when compared with the levels of
opportunity then applicable to other similarly situated employees of the
Company).


IPO: an underwritten initial public offering of Common Stock having an aggregate
offering value (measured by the Company’s proceeds before underwriters’
discounts and selling commissions) of at least $50 million and after which an
established trading market exists for the Common Stock.


New Issue: (i) any shares of equity securities, whether authorized now or not;
(ii) any rights, options or warrants to purchase equity securities; and (iii)
any securities that are, or may become, convertible into or exchangeable for
Common Stock or other equity securities; provided that, the term “New Issue”
does not include: (A) any securities offered to the public pursuant to a
registration statement approved by the Board and filed pursuant to the
Securities Act (provided, that the Registration Rights Agreement shall not have
then been terminated); (B) any securities issued as acquisition consideration in
connection with the acquisition of another Person by the Company by merger,
stock purchase, purchase of substantially all the assets of such Person or
otherwise or other reorganization approved by the Board; (C) any securities
issued in connection with any borrowings by the Company or any of its
Subsidiaries from recognized financial institutions that are not affiliated with
any Stockholder, which are approved by the Board, whether or not presently
authorized, including any type of loan or payment evidenced by any type of debt
instrument; (D) any securities issued in connection with any equipment leases in
the ordinary course of business that are approved by the Board; (E) any shares
of Common Stock or other securities issued to employees, consultants, officers
or directors of the Company pursuant to any stock option plan, stock purchase
plan, stock bonus arrangement or other similar plan approved by the Board; (F)
any securities issued in connection with any stock split, reverse stock split,
stock dividend, merger, recapitalization or other similar event if an adjustment
has been made to the shares held by all Stockholders as a result of such event
and (G) with the










--------------------------------------------------------------------------------



consent of Logan’s then current chief executive officer, one or more sales of
securities to any Third Party Investor not exceeding $10 million in the
aggregate.


Person: an individual, corporation, partnership, limited liability company,
joint venture, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.


Registration: the closing of a public offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended.


Registration Rights Agreement: the Registration Rights Agreement, dated as of
the date hereof, among the parties hereto.


Stock Subscription Agreements: each of (i) the Subscription Agreements by and
between the Company and each of the Management Stockholders party hereto and
(ii) the Subscription Agreements of even date herewith by and between the
Company and the Kelso Stockholders.


Subsidiary: any corporation a majority of whose outstanding voting securities is
owned, directly or indirectly, by the Company.




Stockholders.

Third Party Investor: any Person other than an Affiliate of the Kelso





Transfer: any direct or indirect sale, assignment, mortgage, transfer, pledge,
hypothecation or other disposal.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


ROADHOUSE HOLDING INC.


By: /s/ George T. Vogel
Name: George T. Vogel
Title: CEO/ President


Kelso Stockholders:




KELSO INVESTMENT ASSOCIATES Vlll, L.P.


By: Kelso GP VIII, L.P., its general partner By: Kelso GP VIII, LLC, its general
partner


By:    _




--------------------------------------------------------------------------------



Name:
Title:

James J. Connors II, Esq Managing Member







KEP VT, LLC


By:    _


Name:
Title:

James J. Connors II, Esq Managing Member













































[Signature Page to Roadhouse Holding Inc. Stockholders Agreement]






--------------------------------------------------------------------------------





















IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


ROADHOUSE HOLDING INC.






By:
 

Name: Title:







Kelso Stockholders:




KELSO INVESTMENT ASSOCIATES VIII, L.P.


By: Kelso GP VIII, L.P., its general partner
By: Kelso GP VIII, LLC, its general partner


By: /s/ James J. Conners II    _
Name: James J. Conners II, Esq.
Title: Managing Member


KEP VT, LLC


By: /s/ James J. Conners II    _
Name: James J. Conners II, Esq.
Title: Managing Member































--------------------------------------------------------------------------------



Exhibit A






MANAGEMENT STOCKHOLDER JOINDER AGREEMENT


Reference is hereby made to the Stockholders Agreement, dated as of November 19,
2010 (as the same has been and may be amended, supplemented or modified from
time to time, the “Stockholders Agreement”), among Roadhouse Holding Inc., a
Delaware corporation (the “Company”) and each of the stockholders of the Company
whose name appears on the signature pages thereto or who became a party thereto.


The undersigned signatory agrees, by execution hereof, to become a party to, to
adhere to and to be bound by the terms and provisions of the Stockholders
Agreement as a Management Stockholder (as defined in the Stockholders Agreement)
party thereto and to have the rights and be subject to the restrictions,
conditions and obligations of a Management Stockholder set forth in the
Stockholders Agreement. This joinder agreement shall take effect and shall
become a part of said Stockholders Agreement as of the date first written above
(or, if earlier, the effective date of the relevant issuance or transfer of the
shares of capital stock to the undersigned).




[NAME OF NEW STOCKHOLDER]


By:      Name:      Title:      Address:     










Email:         






Acknowledged by: ROADHOUSE HOLDING INC.
By:_
Name:

Title:
































--------------------------------------------------------------------------------





23276698v6






--------------------------------------------------------------------------------



Exhibit B






SPOUSAL ACKNOWLEDGEMENT




The undersigned is fully aware of, understands and fully consents and agrees to
the provisions of the Stockholders Agreement of Roadhouse Holding Inc., dated as
of November , 2010, as the same shall be amended from time to time (the
“Agreement”), and its binding effect upon any community property interests or
similar marital property interests in the shares of Common Stock the undersigned
may now or hereafter own, and agrees that the termination of the undersigned’s
marital relationship with any Stockholder for any reason shall not have the
effect of removing any shares of Common Stock otherwise subject to this
Agreement from the terms of this Agreement and that the undersigned’s awareness,
understanding, consent and agreement are evidenced by the execution hereof.








Name:




















































































--------------------------------------------------------------------------------



Exhibit D Registration Rights Agreement
[attached]








































































































- 25 -




--------------------------------------------------------------------------------



EXECUTION COPY














































REGISTRATION RIGHTS AGREEMENT








ROADHOUSE HOLDING INC.








Dated as of November 19, 2010




































--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

Page





1.
Registrations Upon Request    1

1.1
Requests by the Kelso Stockholders    1

1.2
Registration Statement Form    3

1.3
Expenses    3

1.4
Priority in Demand Registrations    4

2.
Piggyback Registrations.    4

3.
Registration Procedures    6

4.
Underwritten Offerings.    10

4.1
Underwriting Agreement    10

4.2
Selection of Underwriters    11

5.
Holdback Agreements    11

6.
Preparation; Reasonable Investigation    13

7.
No Grant of Future Registration Rights    13

8.
Indemnification    13

8.1
Indemnification by the Company    13

8.2
Indemnification by the Sellers    14

8.3
Notices of Claims, etc    15

8.4
Other Indemnification    16

8.5
Indemnification Payments    16

8.6
Other Remedies    16

9.
Representations and Warranties    17

10.
Definitions.    17

11.
Miscellaneous.    20

11.1
Rule 144, etc    20

11.2
Successors, Assigns and Transferees    20

11.3
Stock Splits, etc    20

11.4
Amendment and Modification    21

11.5
Additional Stockholders    21

11.6
Governing Law, etc    21

11.7
Invalidity of Provision    21

11.8
Notices    21

11.9
Headings; Execution in Counterparts.    23

11.10
Injunctive Relief    23

11.11
Term    23

11.12
Further Assurances    24





--------------------------------------------------------------------------------



11.13
No Third Party Beneficiaries.    24

11.14
Entire Agreement    24









--------------------------------------------------------------------------------







REGISTRATION RIGHTS AGREEMENT




REGISTRATION RIGHTS AGREEMENT, dated as of November 19, 2010 among Roadhouse
Holding Inc., a Delaware corporation (the “Company”), Kelso Investment
Associates VIII, L.P. (“KIA VIII”), a Delaware limited partnership, KEP VI, LLC,
a Delaware limited liability company (“KEP VI” and, together with KIA VIII, the
“Kelso Stockholders”), those employees of the Company or its subsidiaries named
on the signature pages hereto (collectively, the “Management Stockholders”) and
any other Person who may become a party to this Agreement pursuant to Section
11.5 (together with the Kelso Stockholders and the Management Stockholders, the
“Stockholders”).
Capitalized terms used herein without definition are defined in Section 10.


WHEREAS, the Kelso Stockholders and the Management Stockholders have purchased
or, simultaneously with the execution of this Agreement, are purchasing shares
of Common Stock;


WHEREAS, the parties hereto wish to set forth certain rights and obligations
with respect to the registration of the shares of Common Stock under the
Securities Act.


NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Agreement, the parties hereto agree as follows:


1.Registrations Upon Request.


1.1    Requests by the Kelso Stockholders.


(a)    Notice of Request. At any time, and from time to time, the Kelso
Stockholders shall have the right to request that the Company effect the
registration under the Securities Act of all or a portion of the Registrable
Securities owned by the Kelso Stockholders, each such request to specify the
intended method or methods of disposition thereof (it being understood that the
right to request registration on a Shelf Registration Statement shall be
governed by Section 1.1(b)). Upon any such request, the Company will promptly,
but in any event within 15 days, give written notice of such request to all
holders of Registrable Securities and thereupon the Company will, subject to
Section 1.4, use its best efforts to effect the prompt registration under the
Securities Act of:


(i)    the Registrable Securities which the Company has been so requested to
register by the Kelso Stockholders, and






--------------------------------------------------------------------------------





(ii)    all other Registrable Securities which the Company has been requested to
register by the holders thereof (provided that such request shall not be for a
greater portion of such holder’s Registrable Securities than the portion
requested by the Kelso Stockholders) by written request given to the Company by
such holders within 15 days after the giving of such written notice by the
Company to such holders,


all to the extent required to permit the disposition of the Registrable
Securities so to be registered in accordance with the intended method or methods
of disposition of the Kelso Stockholders.


(b)    Shelf Registration. The right of the Kelso Stockholders to request a
registration of Registrable Securities pursuant to Section 1.1(a) shall include
the right to request that the Company file a registration statement to permit
the requesting holder to sell Registrable Securities on a delayed or continuous
basis pursuant to Rule 415 under the Securities Act (or any similar rule that
may be adopted by the Commission) in accordance with the intended method or
methods of disposition by such requesting holder (a “Shelf Registration
Statement”). Notwithstanding anything to the contrary herein,


(i)    upon any Shelf Registration Statement having been declared effective, the
Company shall use reasonable best efforts to keep such Shelf Registration
Statement continuously effective until the earlier of (x) such time as all
Registrable Securities that could be sold under such Shelf Registration
Statement have been sold or are no longer outstanding and (y) two years from the
date of effectiveness;


(ii)    if at any time following the effectiveness of any Shelf Registration
Statement, the Kelso Stockholders desire to sell Registrable Securities pursuant
thereto, the Kelso Stockholders shall notify the Company of such intent at least
ten Business Days prior to any such sale (any such proposed transaction, a
“Take-down Transaction”), and the Company thereupon shall, subject to Section
1.1(c), prepare and file within ten Business Days a prospectus supplement or
post-effective amendment to the Shelf Registration Statement, as necessary, to
permit the consummation of such Take-down Transaction;


(iii)    upon receipt of notice from the Kelso Stockholders regarding a
Take-down Transaction as provided in clause (ii) of this Section 1.1(b), the
Company shall immediately deliver notice to any other holders of Registrable
Securities whose Registrable Securities have been included in such Shelf
Registration Statement and shall permit such holders to participate in such
Take-down Transaction (subject to Section 1.4), it






--------------------------------------------------------------------------------





being understood, for the avoidance of doubt, that no holder other than the
Kelso Stockholders shall have the right to initiate a Take-Down Transaction; and


(iv)    each holder who participates in a Take-Down Transaction shall be deemed
through such participation to have represented to the Company that any
information previously supplied by such holder, unless modified by such holder
by written notice to the Company, remains accurate as of the date of the
prospectus supplement or amendment to the Shelf Registration Statement, as
applicable.


(c)    Blackout. Notwithstanding the foregoing, but subject to the rights of
holders of Registrable Securities under Section 2, (a) if the Board determines
in its good faith judgment, after consultation with a firm of nationally
recognized underwriters, that a requested registration under this Section 1.1
will have a material and adverse effect on the offering price of a then
contemplated IPO, the Company may defer the filing (but not the preparation) of
the registration statement which is required to effect such registration during
the period starting with the 30th day immediately preceding the date of
anticipated filing by the Company of the registration statement and ending on
the later of (i) a date 60 days following the effective date of the registration
statement relating to such IPO or
(ii) such later date (not to exceed 180 days) as may be required by the managing
underwriter of the IPO; provided that at all times the Company is in good faith
using all reasonable efforts to cause such registration statement to be filed as
soon as possible; and provided, further, that such period shall end on such
earlier date as may be permitted by the underwriters of such underwritten public
offering, and
(b) if the Company shall at any time (including upon receipt of notice regarding
a Take-down Transaction) furnish to the Kelso Stockholders a Material Event
Notice, the Company may defer the filing (but not the preparation) of a
registration statement (or prospectus supplement or post-effective amendment, as
applicable) to be filed pursuant to this Section 1.1 for up to 60 days (but the
Company shall use its best efforts to complete the transaction and file the
registration statement as soon as possible).


1.2    Registration Statement Form. A registration requested pursuant to Section
1.1 shall be effected by the filing of a registration statement on a form agreed
to by the Kelso Stockholders.


1.3    Expenses. The Company shall pay all Registration Expenses in connection
with any registration requested under Section 1.1; provided that each seller of
Registrable Securities shall pay (a) all Registration Expenses to the extent
required to be paid by such seller under applicable law and (b) its pro rata
share (based on the number






--------------------------------------------------------------------------------





of Registrable Securities included in such offering) of all underwriting
discounts and commissions and transfer taxes, if any.


1.4    Priority in Demand Registrations. If a registration pursuant to Section
1.1 (including any Take-down Transaction) involves an underwritten offering, and
the managing underwriter (or, in the case of an offering which is not
underwritten, a nationally recognized investment banking firm) shall advise the
Company in writing (with a copy to each Person requesting registration of
Registrable Securities) that, in its view, the number of securities requested,
and otherwise proposed to be included in such registration, exceeds the number
which can be sold in such offering without materially and adversely affecting
the offering price, the Company shall include in such registration, first, the
Registrable Securities of the Stockholders on a pro rata basis (based on the
number of shares of Registrable Securities owned by each such Stockholder), and
second, the securities, if any, being sold by the Company up to the amount which
the Company is so advised can be sold in such offering without such material
adverse effect. Notwithstanding the foregoing, the Management Stockholders shall
not be entitled to participate in any such registration requested by the Kelso
Stockholders (including any Take-down Transaction) to the extent that the Board,
in consultation with the managing underwriter (or, in the case of an offering
that is not underwritten, a nationally recognized investment banking firm) shall
determine in good faith, that the participation of such Management Stockholders
would materially and adversely affect the marketability or offering price of the
securities being sold in such registration, it being understood that the Company
shall include in such registration that number of shares of the Management
Stockholders which can be sold in such offering without materially and adversely
affecting the marketability or offering price of the other securities to be sold
in such registration. In the event of any such determination under this Section
1.4, the Company shall give the affected holders of Registrable Securities
notice of such determination and in lieu of the notice otherwise required under
Section 1.1.


2.Piggyback Registrations. If the Company at any time proposes to register any
of its equity securities under the Securities Act for its own account
(including, but not limited to, a Shelf Registration Statement, but other than
pursuant to (i) a registration on Form S-4 or S-8 or any successor form or (ii)
a registration of securities which are a combination of debt and equity), then
the Company shall give prompt written notice to all holders of Registrable
Securities regarding such proposed registration. Upon the written request of any
such holder made within 15 days after the receipt of any such notice (which
request shall specify the number of Registrable Securities intended to be
disposed of by such holder and the intended method or methods of disposition
thereof), the Company shall use its best efforts to effect the registration
under the Securities Act of such Registrable Securities on a pro rata basis
(based on the number of shares of Registrable Securities owned by each such
Stockholder) in accordance with such intended method or methods of disposition;
provided that:






--------------------------------------------------------------------------------





(a)(i) the Company shall not include Registrable Securities in such proposed
registration to the extent that the Board shall have determined, after
consultation with the managing underwriter for such offering, that their
inclusion would materially and adversely affect the offering price and (ii) the
Company shall not include Registrable Securities of any Management Stockholder
in any proposed registration pursuant to this Section 2 to the extent that the
Board, in consultation with the managing underwriter (or, in the case of an
offering that is not underwritten, a nationally recognized investment banker)
shall determine in good faith that the participation of such Management
Stockholder would materially and adversely affect the marketability or the
offering price of the securities being sold in such registration; provided, that
in the event of any such determination under clause (i) or (ii), the Company
shall give the affected holders of Registrable Securities notice of such
determination in lieu of the notice otherwise required by the first sentence of
this Section 2;


(b)if, at any time after giving written notice (pursuant to this Section 2) of
its intention to register equity securities and prior to the effective date of
the registration statement filed in connection with such registration, the
Company shall determine for any reason not to register such equity securities,
the Company may, at its election, give written notice of such determination to
each holder of Registrable Securities and, thereupon, shall not be obligated to
register any Registrable Securities in connection with such registration (but
shall nevertheless pay the Registration Expenses in connection therewith),
without prejudice, however, to the rights of the Kelso Stockholders that a
registration be effected under Section 1.1; and


(c)if in connection with a registration pursuant to this Section 2, the managing
underwriter of such registration (or, in the case of an offering that is not
underwritten, a nationally recognized investment banking firm) shall advise the
Company in writing (with a copy to each holder of Registrable Securities
requesting registration thereof) that the number of securities requested and
otherwise proposed to be included in such registration exceeds the number which
can be sold in such offering without materially and adversely affecting the
offering price of the securities being sold in such registration, then in the
case of any registration pursuant to this Section 2, the Company shall include
in such registration to the extent of the number which the Company is so advised
can be sold in such offering without such material adverse effect, first, the
securities, if any, being sold by the Company, and second, the Registrable
Securities of the Stockholders, on a pro rata basis (based on the number of
shares of Registrable Securities owned by each such Stockholder).






--------------------------------------------------------------------------------





The Company shall pay all Registration Expenses in connection with each
registration of Registrable Securities requested pursuant to this Section 2;
provided that each seller of Registrable Securities shall pay (a) all
Registration Expenses to the extent required to be paid by such seller under
applicable law and (b) its pro rata share (based on the number of Registrable
Securities included in such offering) of all underwriting discounts and
commissions and transfer taxes, if any. No registration effected under this
Section 2 shall relieve the Company from its obligation to effect registrations
under Section 1.1.


3.Registration Procedures. Subject to Section 1.1(b), if and whenever the
Company is required to use its best efforts to effect the registration of any
Registrable Securities under the Securities Act pursuant to Sections 1.1 or 2,
the Company shall promptly:


(a)prepare, and as soon as practicable, but in any event within 60 days
thereafter, file with the Commission, a registration statement with respect to
such Registrable Securities, make all required filings with FINRA and use its
best efforts to cause such registration statement to become effective as soon as
practicable;


(b)prepare and promptly file with the Commission such amendments and
post-effective amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective for so long as is required to comply with the
provisions of the Securities Act and to complete the disposition of all
securities covered by such registration statement in accordance with the
intended method or methods of disposition thereof, but (other than in the case
of a Shelf Registration Statement) in no event for a period of more than six
months after such registration statement becomes effective;


(c)furnish copies of all documents proposed to be filed with the Commission in
connection with such registration to (i) counsel selected by the Kelso
Stockholders, which counsel may also be counsel to the Company, and (ii) each
seller of Registrable Securities (provided, that in the case of the initial
filing of a registration statement, such furnishing of copies may occur within
five business days of such initial filing) and such documents shall be subject
to the review of such counsel (which review shall be reasonably prompt);
provided that the Company shall not file any registration statement or any
amendment or post- effective amendment or supplement to such registration
statement or the prospectus used in connection therewith to which such counsel
shall have reasonably objected on the grounds that such registration statement
amendment, supplement or prospectus does not comply (explaining why) in all
material






--------------------------------------------------------------------------------





respects with the requirements of the Securities Act or of the rules or
regulations thereunder;


(d)furnish to each seller of Registrable Securities, without charge, such number
of conformed copies of such registration statement and of each such amendment
and supplement thereto (in each case including all exhibits and documents filed
therewith) and such number of copies of the prospectus included in such
registration statement (including each preliminary prospectus and any summary
prospectus) and any other prospectus filed under Rule 424 under the Securities
Act, in conformity with the requirements of the Securities Act, and such other
documents, as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller in accordance
with the intended method or methods of disposition thereof;


(e)use its best efforts to register or qualify such Registrable Securities
covered by such registration statement under the securities or blue sky laws of
such jurisdictions as each seller shall reasonably request, and do any and all
other acts and things which may be necessary or advisable to enable such seller
to consummate the disposition of such Registrable Securities in such
jurisdictions in accordance with the intended method or methods of disposition
thereof; provided that the Company shall not for any such purpose be required to
qualify generally to do business as a foreign corporation in any jurisdiction
wherein it is not so qualified, subject itself to taxation in any jurisdiction
wherein it is not so subject, or take any action which would subject it to
general service of process in any jurisdiction wherein it is not so subject;


(f)use its best efforts to cause all Registrable Securities covered by such
registration statement to be registered with or approved by such other
governmental agencies, authorities or self-regulatory bodies as may be necessary
by virtue of the business and operations of the Company to enable the seller or
sellers thereof to consummate the disposition of such Registrable Securities in
accordance with the intended method or methods of disposition thereof;


(g)
in any underwritten offering, furnish to the Kelso Stockholders:



(i)an opinion of counsel for the Company experienced in securities law matters,
dated the effective date of the registration statement (and, if such
registration includes an underwritten public offering, the date of the closing
under the underwriting agreement), and


(ii)a “comfort” letter, dated the effective date of such registration statement
(and if such registration includes an underwritten public offering, dated the
date of the closing under the underwriting agreement), signed by the independent
public accountants who have issued an audit




--------------------------------------------------------------------------------





report on the Company’s financial statements included in the registration
statement,


covering such matters as are customarily covered in opinions of counsel and in
accountants’ letters delivered to the underwriters in underwritten public
offerings of securities and such other matters as the Kelso Stockholders may
reasonably request;


(h)notify each seller of any Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event or existence of
any fact as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing,
(i)in the case of a Shelf Registration Statement, if a Stockholder has provided
notice of an intent to sell, within five Business Days of such notice and (ii)
in the case of any other registration statement hereunder, as promptly as is
practicable but in any event, no later than 30 days after the Company receives
notice of such event(s) or fact(s) (except in the case of clause (i) or (ii) to
the extent the Company delivers a Material Event Notice, in which case such
period may be up to 60 days but shall end upon public disclosure of the material
transaction which necessitated such Material Event Notice), prepare and furnish
to such seller a reasonable number of copies of a supplement to or an amendment
of such prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;


(i)otherwise comply with all applicable rules and regulations of the Commission,
and make available to its security holders, as soon as reasonably practicable,
an earnings statement of the Company (in form complying with the provisions of
Rule 158 under the Securities Act) covering the period of at least 12 months,
but not more than 18 months, beginning with the first month after the effective
date of such registration statement;


(j)notify each seller of any Registrable Securities covered by such registration
statement (i) when the prospectus or any prospectus supplement or post-effective
amendment has been filed, and, with respect to such registration statement or
any post-effective amendment, when the same has become effective,
(ii)of any request by the Commission for amendments or supplements to such
registration statement or to amend or to supplement such prospectus or for






--------------------------------------------------------------------------------



additional information, (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of such registration statement or the
initiation of any proceedings for that purpose and (iv) of the suspension of the
qualification of such securities for offering or sale in any jurisdiction, or of
the institution of any proceedings for any of such purposes;


(k)use every reasonable effort to obtain the lifting of any stop order that
might be issued suspending the effectiveness of such registration statement at
the earliest possible moment;


(l)use its best efforts (i) (A) to list such Registrable Securities on any
securities exchange on which the equity securities of the Company are then
listed or, if no such equity securities are then listed, on an exchange selected
by the Company, if such listing is then permitted under the rules of such
exchange, or
(B) if such listing is not practicable, to secure designation of such securities
as a NASDAQ “national market system security” within the meaning of Rule 11Aa2-1
under the Exchange Act or, failing that, to secure NASDAQ authorization for such
Registrable Securities, and, without limiting the foregoing, to arrange for at
least two market makers to register as such with respect to such Registrable
Securities with FINRA, and (ii) to provide an independent transfer agent and
registrar for such Registrable Securities not later than the effective date of
such registration statement and to instruct such transfer agent (A) to release
any stop transfer order with respect to the certificates with respect to the
Registrable Securities being sold and (B) to furnish certificates without
restrictive legends representing ownership of the shares being sold, in such
denominations requested by the sellers of the Registrable Securities or the lead
underwriter;


(m)enter into such agreements and take such other actions as the sellers of
Registrable Securities or the underwriters reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities,
including, without limitation, preparing for, and participating in, such number
of “road shows” and all such other customary selling efforts as the underwriters
reasonably request in order to expedite or facilitate such disposition;


(n)furnish to any holder of such Registrable Securities, and to any underwriter,
counsel, accountant or other agent retained by such holder or underwriter on a
confidential basis such information and assistance as such holder or underwriter
may reasonably request in connection with any “due diligence” effort which such
seller deems appropriate; and


(o)use its best efforts to take all other steps necessary to effect the
registration of such Registrable Securities contemplated hereby.






--------------------------------------------------------------------------------



As a condition to its registration of Registrable Securities of any prospective
seller, the Company may require such seller of any Registrable Securities as to
which any registration is being effected to execute powers-of-attorney, custody
arrangements and other customary agreements appropriate to facilitate the
offering and to furnish to the Company such information regarding such seller,
its ownership of Registrable Securities and the disposition of such Registrable
Securities as the Company may from time to time reasonably request in writing
and as shall be required by law in connection therewith. Each such holder agrees
to furnish promptly to the Company all information required to be disclosed in
order to make the information previously furnished to the Company by such holder
not materially misleading.


The Company agrees not to file or make any amendment to any registration
statement with respect to any Registrable Securities, or any amendment of or
supplement to the prospectus used in connection therewith, which refers to any
holder of Registrable Securities, or otherwise identifies any holder of
Registrable Securities as the holder of any Registrable Securities, without the
consent of such holder, such consent not to be unreasonably withheld or delayed,
unless such disclosure is required by law, in which case the Company will
provide written notice to such holder no less than five days prior to such
amendment of or supplement to the prospectus.


By acquisition of Registrable Securities, each holder of such Registrable
Securities shall be deemed to have agreed that upon receipt of any notice from
the Company of the happening of any event of the kind described in Section 3(h),
such holder will promptly discontinue such holder’s disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until such holder’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 3(h). If so directed by the Company,
each holder of Registrable Securities will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies, in such
holder’s possession of the prospectus covering such Registrable Securities at
the time of receipt of such notice. In the event that the Company shall give any
such notice, the period mentioned in Section 3(a) shall be extended by the
number of days during the period from and including the date of the giving of
such notice to and including the date when each seller of any Registrable
Securities covered by such registration statement shall have received the copies
of the supplemented or amended prospectus contemplated by Section 3(h).


4.
Underwritten Offerings.



4.1    Underwriting Agreement. If requested by the underwriters for any
underwritten offering pursuant to a registration requested under Section 1.1 or
2 (including any Take-down Transaction), the Company shall enter into an
underwriting agreement with the underwriters for such offering, such agreement
to be reasonably satisfactory in substance and form to the underwriters and to
the Kelso Stockholders.






--------------------------------------------------------------------------------



Any such underwriting agreement shall contain such representations and
warranties by the Company and such other terms and provisions as are customarily
contained in agreements of this type, including, without limitation, indemnities
to the effect and to the extent provided in Section 8. Each holder of
Registrable Securities to be distributed by such underwriter who owns 10% or
more of the Common Stock (computed on a fully diluted basis) at the time of such
offering and any other holder of Registrable Securities selling shares of Common
Stock in such underwritten offering requested by such underwriter shall be a
party to such underwriting agreement and may, at such holder’s option, require
that any or all of the representations and warranties by, and the agreements on
the part of, the Company to and for the benefit of such underwriters be made to
and for the benefit of such holder of Registrable Securities and that any or all
of the conditions precedent to the obligations of such underwriters under such
underwriting agreement shall also be conditions precedent to the obligations of
such holder of Registrable Securities. No Stockholder in its capacity as
stockholder and/or controlling person (but not in its capacity as a director or
officer of the Company) shall be required by any underwriting agreement to make
any representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
holder, the ownership of such holder’s Registrable Securities and such holder’s
intended method or methods of disposition and any other representation required
by law or to furnish any indemnity to any Person which is broader than the
indemnity furnished by such holder pursuant to Section 8.2.


4.2    Selection of Underwriters. If the Company at any time proposes to
register any of its securities under the Securities Act for sale for its own
account pursuant to an underwritten offering, the Company will have the right to
select the managing underwriter (which shall be of nationally recognized
standing) to administer the offering, with consent of the Kelso Stockholders,
such consent not to be unreasonably withheld. Notwithstanding the foregoing
sentence, whenever a registration requested pursuant to Section 1.1 is for an
underwritten offering, the Kelso Stockholders will have the right to select the
managing underwriter (which shall be of nationally recognized standing) to
administer the offering, but only with the approval of the Company, such
approval not to be unreasonably withheld.


5.
Holdback Agreements.



(a)If and whenever the Company proposes to register any of its equity securities
under the Securities Act for its own account (other than pursuant to (i) a
registration on Form S-4 or S-8 or any successor form or (ii) a registration of
securities which are a combination of debt and equity) or is required to use its
best efforts to effect the registration of any Registrable Securities under the
Securities Act pursuant to Section 1.1 or 2, each (x) Kelso Stockholder, upon
written request of the managing underwriter for any underwritten offering,
agrees and (y) holder of Registrable Securities (other than the Kelso
Stockholders) agrees by acquisition






--------------------------------------------------------------------------------



of such Registrable Securities not to effect any sale or distribution, including
any sale pursuant to Rule 144 under the Securities Act, or to request
registration under Section 1.1 of any Registrable Securities within seven days
prior to and 90 days (unless advised by the managing underwriter that a longer
period, not to exceed 180 days, is required, or such shorter period as the
managing underwriter for any underwritten offering may agree) after the
effective date of the registration statement relating to such registration (the
“Trigger Date”), except as part of such registration or unless, in the case of a
sale or distribution not involving a public offering, the transferee agrees in
writing to be subject to this Section 5, even if such Registrable Securities
cease to be Registrable Securities upon such transfer; provided that, with
respect to any Shelf Registration Statement, the Trigger Date shall be the
pricing of any offering made under such registration statement. If requested by
such managing underwriter, each holder of Registrable Securities agrees to
execute an agreement to such effect with the Company and consistent with such
managing underwriter’s customary form of holdback agreement.


(b)The Company agrees not to effect any public sale or distribution of its
equity securities or securities convertible into or exchangeable or exercisable
for any of such securities within seven days prior to and 90 days (or such
longer period, not to exceed 180 days, which may be required by the managing
underwriter, or such shorter period as the managing underwriter may agree) after
the Trigger Date with respect to any registration statement filed pursuant to
Section 1.1 (except (i) as part of such registration, (ii) as permitted by any
related underwriting agreement, (iii) pursuant to an employee equity
compensation plan,
(iv) pursuant to an acquisition or strategic relationship, bank or equipment
financing or similar transaction, (v) pursuant to a registration on Form S-4 or
S-8 or any successor form and (vi) pursuant to a registration of securities
which are a combination of debt and equity; provided that, with respect to any
Shelf Registration Statement, the Trigger Date shall be the pricing of any
offering made under such registration statement. In addition, if, and to the
extent requested by the managing underwriter, the Company shall use its best
efforts to cause each holder (other than any holder already subject to Section
5(a)) of its equity securities or any securities convertible into or
exchangeable or exercisable for any of such securities, whether outstanding on
the date of this Agreement or issued at any time after the date of this
Agreement (other than any such securities acquired in a public offering), to
agree not to effect any such public sale or distribution of such securities
during such period, except as part of any such registration if permitted, and to
cause each such holder to enter into an agreement to such effect with the
Company and consistent with such managing underwriter’s customary form of
holdback agreement.






--------------------------------------------------------------------------------





6.Preparation; Reasonable Investigation. In connection with the preparation and
filing of each registration statement registering Registrable Securities under
the Securities Act, the Company shall give the underwriters, counsel to such
underwriters and counsel referred to in clause (c) of Section 3 the opportunity
to participate in the preparation of such registration statement, each
prospectus included therein or filed with the Commission, and each amendment
thereof or supplement thereto, and shall give such counsel access to the
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries and opportunities to discuss the business of the
Company with its officers and the independent public accountants who have issued
audit reports on its financial statements in each case as shall be reasonably
requested by such underwriters, counsel to such underwriters, accountants,
agents and counsel for holders of Registrable Securities in connection with such
registration statement.


7.No Grant of Future Registration Rights. Except for Persons who become party to
this Agreement in accordance with Section 11.5, the Company shall not grant any
other demand or piggyback registration rights to any other Person without the
prior written consent of the Kelso Stockholders.


8.
Indemnification.



8.1    Indemnification by the Company. In the event of any registration of any
Registrable Securities pursuant to this Agreement, the Company shall indemnify,
defend and hold harmless (a) each seller of such Registrable Securities, (b) the
directors, members, stockholders, officers, partners, employees, agents and
Affiliates of such seller,
(c)each Person who participates as an underwriter in the offering or sale of
such securities and (d) each person, if any, who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) any of the
foregoing (“Controlling Persons”) against any and all losses, claims, damages or
liabilities (or actions or proceedings in respect thereof), jointly or
severally, directly or indirectly, based upon or arising out of (i) any untrue
statement or alleged untrue statement of a fact contained in any registration
statement under which such Registrable Securities were registered under the
Securities Act, any preliminary prospectus, final prospectus, summary prospectus
or free writing prospectus (when taken together with the related prospectus)
contained therein or used in connection with the offering of securities covered
thereby, offering circular, notification, pricing disclosure or like document,
or any amendment or supplement to any of the foregoing, or (ii) any omission or
alleged omission to state a fact required to be stated therein or necessary to
make the statements therein not misleading; and the Company will reimburse each
such indemnified party for any legal or any other expenses reasonably incurred
by them in connection with enforcing its rights hereunder or under the
underwriting agreement entered into in connection with such offering or
investigating, preparing, pursuing or defending any such loss, claim, damage,
liability, action or proceeding, except insofar as any such loss, claim, damage,
liability, action, proceeding or expense arises out of or is based upon an
untrue statement or




--------------------------------------------------------------------------------



omission made in such registration statement, any such preliminary prospectus,
final prospectus, summary prospectus, free writing prospectus, offering
circular, notification, pricing disclosure, like document or amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company by such seller or any of its Controlling Persons expressly for
use in the preparation thereof in accordance with the second sentence of Section
8.2. Such indemnity shall remain in full force and effect, regardless of any
investigation made by such indemnified party and shall survive the transfer of
such Registrable Securities by such seller. If the Company is entitled to, and
does, assume the defense of the related action or proceedings provided herein,
then the indemnity agreement contained in this Section 8.1 shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability, action or
proceeding if such settlement is effected without the consent of the Company
(which consent shall not be unreasonably withheld or delayed).


8.2    Indemnification by the Sellers. The Company may require as a condition to
including any Registrable Securities in any registration statement filed
pursuant to Section 1.1, or 2 (including any Take-down Transaction) that the
Company shall have received an undertaking satisfactory to it from each of the
prospective sellers of such Registrable Securities to indemnify and hold
harmless, severally, not jointly, in the same manner and to the same extent as
set forth in Section 8.1, the Company, its directors, officers, employees,
agents and each person, if any, who controls (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) the Company, with
respect to any statement or alleged statement in or omission or alleged omission
from such registration statement, any preliminary prospectus, final prospectus,
summary prospectus or free writing prospectus (when taken together with the
related prospectus) contained therein, offering circular, notification, pricing
disclosure or like document, or any amendment or supplement to any of the
foregoing, if such statement or alleged statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by such seller expressly for use in the preparation of
such registration statement, preliminary prospectus, final prospectus, summary
prospectus, free writing prospectus, amendment or supplement. The Company and
the holders of the Registrable Securities in their capacities as stockholders
and/or controlling persons (but not in their capacities as managers of the
Company) hereby acknowledge and agree that, unless otherwise expressly agreed to
in writing by such holders, the only information furnished or to be furnished to
the Company for use in any registration statement, preliminary prospectus, final
prospectus, summary prospectus, free writing prospectus, offering circular,
notification, pricing disclosure or like document relating to the Registrable
Securities or in any amendment, supplement or preliminary materials associated
therewith are statements specifically relating to (a) the beneficial ownership
of shares of Common Stock by such holder and its Affiliates and (b) the name and
address of such holder and its Affiliates. If any additional information about
such holder or the plan of distribution (other than for an underwritten
offering) is specifically required by law to be disclosed in any such document,
then such holder shall not






--------------------------------------------------------------------------------



unreasonably withhold its agreement referred to in the immediately preceding
sentence of this Section 8.2. Such indemnity shall remain in full force and
effect, regardless of any investigation made by or on behalf of the Company or
any such director, officer or controlling person and shall survive the transfer
of such Registrable Securities by such seller. The indemnity agreement contained
in this Section 8.2 shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability, action or proceeding if such settlement is
effected without the consent of such seller (which consent shall not be
unreasonably withheld or delayed). The indemnity provided by each seller of
Registrable Securities under this Section 8.2 shall be limited in amount to the
net amount of proceeds actually received by such seller from the sale of
Registrable Securities pursuant to such registration statement (or prospectus,
as applicable).


8.3    Notices of Claims, etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in the preceding paragraphs of this Section 8, such indemnified
party shall, if a claim in respect thereof is to be made against an indemnifying
party, give written notice to the indemnifying party of the commencement of such
action or proceeding; provided that the failure of any indemnified party to give
notice as provided herein shall not relieve the indemnifying party of its
obligations under the preceding paragraphs of this Section 8, except to the
extent that the indemnifying party is materially prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
the indemnifying party shall be entitled to participate therein and to assume
the defense thereof, jointly with any other indemnifying party similarly
notified, to the extent that it may wish, with counsel reasonably satisfactory
to such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof except for the reasonable fees and expenses of any counsel
retained by such indemnified party to monitor such action or proceeding.
Notwithstanding the foregoing, if such indemnified party reasonably determines,
based upon advice of independent counsel, that a conflict of interest may exist
between the indemnified party and the indemnifying party with respect to such
action and that it is advisable for such indemnified party to be represented by
separate counsel, such indemnified party may retain other counsel, reasonably
satisfactory to the indemnifying party, to represent such indemnified party, and
the indemnifying party shall pay all reasonable fees and expenses of such
counsel. No indemnifying party, in the defense of any such claim or litigation,
shall, except with the consent of such indemnified party, which consent shall
not be unreasonably withheld, consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.






--------------------------------------------------------------------------------



8.4    Other Indemnification. Indemnification similar to that specified in the
preceding paragraphs of this Section 8 (with appropriate modifications) shall be
given by the Company and each seller of Registrable Securities with respect to
any required registration (other than under the Securities Act) or other
qualification of such Registrable Securities under any federal or state law or
regulation of any governmental authority.


8.5    Indemnification Payments. Any indemnification required to be made by an
indemnifying party pursuant to this Section 8 shall be made by periodic payments
to the indemnified party during the course of the action or proceeding, as and
when bills are received by such indemnifying party with respect to an
indemnifiable loss, claim, damage, liability or expense incurred by such
indemnified party.


8.6    Other Remedies. If for any reason any indemnification specified in the
preceding paragraphs of this Section 8 is unavailable, or is insufficient to
hold harmless an indemnified party, other than by reason of the exceptions
provided therein, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such losses, claims,
damages, liabilities, actions, proceedings or expenses in such proportion as is
appropriate to reflect the relative benefits to and relative fault of the
indemnifying party, on the one hand, and the indemnified party on the other
hand, in connection with the statements or omissions or alleged statements or
omissions which resulted in such losses, claims, damages, liabilities, actions,
proceedings or expenses, as well as any other relevant equitable considerations.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by reference to, among other things, whether the untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statements or omissions. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. Notwithstanding the other
provisions of this Section 8, in respect of any claim for indemnification
pursuant to this Section 8, no indemnifying party (other than the Company) shall
be required to contribute pursuant to this Section 8.6 any amount in excess of
(a) the net proceeds received and retained by such indemnifying party from the
sale of its Registrable Securities covered by the applicable registration
statement, preliminary prospectus, final prospectus or supplement or amendment
thereto, filed pursuant hereto, minus (b) any amounts previously paid by such
indemnifying party pursuant to this Section 8 in respect of such claim, it being
understood that insofar as such net proceeds have been distributed by any
indemnifying party to its partners, stockholders or members, the amount of such
indemnifying party’s contribution hereunder shall be limited to the net proceeds
which it actually recovers from its partners, stockholders or members based upon
their relative fault and that to the extent that such indemnifying party has not
distributed such net proceeds, the amount such indemnifying






--------------------------------------------------------------------------------



party’s contribution hereunder shall be limited by the percentage of such net
proceeds which corresponds to the percentage equity interests in such
indemnifying party held by those of its partners, stockholders or members who
have been determined to be at fault. No party shall be liable for contribution
under this Section 8.6 except to the extent and under such circumstances as such
party would have been liable for indemnification under this Section 8 if such
indemnification were enforceable under applicable law.


9.Representations and Warranties. Each Stockholder represents and warrants to
the Company and each other Stockholder, as of the date such Stockholder becomes
a party to this Agreement, that:


(a)such Stockholder has the power, authority and capacity (or, in the case of
any Stockholder that is a corporation, limited liability company or limited
partnership, all corporate, limited liability company or limited partnership
power and authority, as the case may be) to execute, deliver and perform this
Agreement;


(b)in the case of a Stockholder that is a corporation, limited liability company
or limited partnership, the execution, delivery and performance of this
Agreement by such Stockholder has been duly and validly authorized and approved
by all necessary corporate, limited liability company or limited partnership
action, as the case may be;


(c)this Agreement has been duly and validly executed and delivered by such
Stockholder and constitutes a valid and legally binding obligation of such
Stockholder, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to creditors’ rights generally and general principles of equity; and


(d)the execution, delivery and performance of this Agreement by such Stockholder
does not and will not violate the terms of or result in the acceleration of any
obligation under (i) any material contract, commitment or other material
instrument to which such Stockholder is a party or by which such Stockholder is
bound or (ii) in the case of a Stockholder that is a corporation, limited
liability company or limited partnership, the certificate of incorporation,
certificate of formation, certificate of limited partnership, by-laws, limited
liability company agreement or limited partnership agreement, as the case may
be.


10.Definitions. For purposes of this Agreement, the following terms shall have
the following respective meanings:


Affiliate: a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified.






--------------------------------------------------------------------------------



Board: the board of directors of the Company.


Business Day: means any day on which banks are not required or authorized to
close in the City of New York.


Commission: the Securities and Exchange Commission.


Common Stock: the Common Stock of the Company, par value $.01 per share, or any
other securities of the Company or any other Person issued with respect to such
Common Stock by way of a conversion, exchange, replacement, stock dividend or
stock split or other distribution in connection with a combination of shares,
conversion exchange, replacement, recapitalization, merger, consolidation or
other reorganization or otherwise.


Exchange Act: the Securities Exchange Act of 1934, as amended, or any successor
federal statute, and the rules and regulations thereunder which shall be in
effect at the time.


FINRA: Financial Industry Regulatory Authority, Inc.


IPO: an underwritten initial public offering of Common Stock having an aggregate
offering value (measured by the Company’s proceeds before underwriters’
discounts and selling commissions) of at least $50 million and after which an
established trading market exists for the Common Stock.


Material Event Notice: a certificate signed by the President of the Company
stating that the Company has pending or in process, as of the date of such
certificate, a material transaction (including, but not limited to, a financing
transaction), the disclosure of which would, in the good faith judgment of the
Board, materially and adversely affect the Company.


NASDAQ: the Nasdaq National Market.


Person: an individual, corporation, partnership, limited liability company,
joint venture, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.


Registrable Securities: the shares of Common Stock beneficially owned (within
the meaning of Rule 13d-3 of the Exchange Act) by the Kelso Stockholders, the
Management Stockholders, any other Stockholders or the Permitted Transferees (as
such term is defined in Section 11.2), except for any shares of Common Stock
beneficially owned (x) by a Management Stockholder that were issued to such
Management Stockholder pursuant to an effective registration statement under the
Securities Act on Form S-8 or (y) by a Stockholder (excluding Kelso
Stockholders) that may be sold by






--------------------------------------------------------------------------------



such Stockholder pursuant to Rule 144 under the Securities Act (or any similar
provision then in force under the Securities Act). As to any particular shares
of Common Stock, such securities shall cease to be Registrable Securities when
(i) a registration statement with respect to the sale of such securities shall
have become effective under the Securities Act and such securities shall have
been disposed of in accordance with such registration statement, (ii) in the
case of Stock held by a Management Stockholder, a registration statement on Form
S-8 with respect to the sale of such securities shall have become effective
under the Securities Act, (iii) they shall have been sold to the public pursuant
to Rule 144 under the Securities Act (or any similar provision then in force
under the Securities Act) such that the further disposition of such Shares by
the transferee or assignee is not further restricted under the Securities Act,
(iv) they shall have been otherwise transferred other than to a Permitted
Transferee and subsequent disposition of them shall not require registration or
qualification of them under the Securities Act or any similar state law then in
force or (v) they shall have ceased to be outstanding. Any and all shares of
Common Stock which may be issued in respect of, in exchange for, or in
substitution for any Registrable Securities, whether by reason of any stock
split, stock dividend, reverse stock split, recapitalization, combination or
otherwise, shall also be “Registrable Securities” hereunder.


Registration Expenses: all expenses incident to the Company’s performance of or
compliance with any registration pursuant to this Agreement, including, without
limitation, (i) registration, filing and FINRA fees, (ii) fees and expenses of
complying with securities or blue sky laws, (iii) fees and expenses associated
with listing securities on an exchange or NASDAQ, (iv) word processing,
duplicating and printing expenses, (v) messenger and delivery expenses, (vi)
transfer agents’, trustees’, depositories’, registrars’ and fiscal agents’ fees,
(vii) fees and disbursements of counsel for the Company and of its independent
public accountants, including the expenses of any special audits or “comfort”
letters, (viii) reasonable fees and disbursements of the counsel retained by the
sellers of Registrable Securities, which counsel shall be designated in the
manner specified in Section 3(c), and (ix) any fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, but excluding
underwriting discounts and commissions and transfer taxes, if any.


Securities Act: the Securities Act of 1933, as amended, or any successor federal
statute, and the rules and regulations thereunder which shall be in effect at
the time.


Stockholders Agreement: the Stockholders Agreement, dated as of the date hereof,
as the same may be amended from time to time, among the Company, the Kelso
Stockholders and the Management Stockholders.






--------------------------------------------------------------------------------





11.
Miscellaneous.



11.1    Rule 144, etc. If the Company shall have filed a registration statement
pursuant to the requirements of Section 12 of the Exchange Act or a registration
statement pursuant to the requirements of the Securities Act relating to any
class of equity securities, the Company shall file the reports required to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the Commission thereunder, and shall take such further
action as any holder of Registrable Securities may reasonably request, all to
the extent required from time to time to enable such holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (a) Rule 144 under the Securities Act, as such
rule may be amended from time to time, or (b) any successor rule or regulation
hereafter adopted by the Commission. Upon the request of any holder of
Registrable Securities, the Company shall deliver to such holder a written
statement as to whether it has complied with such requirements.


11.2    Successors, Assigns and Transferees. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns under this Section 11.2. The provisions of this
Agreement which are for the benefit of a holder of Registrable Securities shall
be for the benefit of and enforceable by any transferee of such Registrable
Securities; provided that (i) such transferee acquires such Registrable
Securities in accordance with all of the terms of the Stockholders Agreement and
this Agreement and pursuant to an express assignment from the transferor, and
(ii) such transferee executes a joinder agreement agreeing to be bound by all of
the transferor’s obligations hereunder, including, without limitation, Section 5
hereof, copies of which shall have been delivered to the Company (each such
transferee, a “Permitted Transferee”). Notwithstanding anything herein to the
contrary, the Management Stockholders must exercise all rights hereunder on
behalf of any of their Permitted Transferees and all other parties hereto shall
be entitled to deal exclusively with the Management Stockholders and rely on the
consent, waiver or any other action by the Management Stockholders as the
consent, waiver or other action, as the case may be, of any such Permitted
Transferees of such Management Stockholders.


11.3    Stock Splits, etc. Each holder of Registrable Securities agrees that it
will vote to effect a stock split, reverse stock split, recapitalization or
combination with respect to any Registrable Securities in connection with any
registration of any Registrable Securities hereunder, or otherwise, if (i) the
managing underwriter shall advise the Company in writing (or, in connection with
an offering that is not underwritten, if an investment banker shall advise the
Company in writing) that in its opinion such a stock split, reverse stock split,
recapitalization or combination would facilitate or increase the likelihood of
success of the offering, and (ii) such stock split, reverse stock split,
recapitalization or combination does not impact the respective ownership
percentages of each such holder of Registrable Securities in the Company.






--------------------------------------------------------------------------------



The Company shall cooperate in all respects in effecting any such stock split,
reverse stock split, recapitalization or combination.


11.4    Amendment and Modification. This Agreement may be amended, modified or
supplemented by the Company with the written consent of the Kelso Stockholders
and, if applicable, a majority (by number of shares) of the Stockholders
(excluding the Kelso Stockholders) if the interests of the Stockholders
(excluding the Kelso Stockholders) would be materially and adversely affected by
such amendment, modification or supplement; provided that the interests of any
existing Stockholders shall not be materially and adversely affected by an
amendment, modification or supplement of this Agreement that provides for, or
has the effect of providing for, an additional grant of demand registration
rights or of piggyback registration rights with a lower or the same priority as
the rights held by such existing Stockholders, as long as any such grant of
piggyback registration rights with the same priority are pari passu with those
held by such existing Stockholders.


11.5    Additional Stockholders. Notwithstanding anything in this Agreement to
the contrary, the Company may, (i) admit to this Agreement any additional
Management Stockholders who become holders of Common Stock upon exercise of
options and (ii) with the consent of the Kelso Stockholders (and only the
consent of the Kelso Stockholders), admit additional Stockholders to this
Agreement; provided, in each case, that any such Stockholder has become a party
to the Stockholders Agreement and executes and delivers to the Company a joinder
agreement to this Agreement in a form to be prescribed by the Company and such
other agreements or documents as may reasonably be requested by the Company.


11.6    Governing Law, etc. This Agreement and the rights and obligations of the
parties hereunder and the Persons subject hereto shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Delaware,
without giving effect to the choice of law principles thereof.


11.7    Invalidity of Provision. The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction.


11.8    Notices. All notices, requests, demands, letters, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (a) delivered
personally,
(b)mailed, certified or registered mail with postage prepaid, (c) sent by
next-day or overnight mail or delivery, (d) sent by fax or (e) sent by email
with a response confirming receipt, as follows:






--------------------------------------------------------------------------------





(i)
If to the Company: Roadhouse Holding Inc.

3011 Armory Drive, Suite 300
Nashville, TN 37204 Attention: Amy Bertauski Facsimile No.: (615) 885-9057
Email: amyb@logansroadhouse.com
with copies to (which shall not constitute notice): Kelso & Company
320 Park Avenue, 24th Floor
New York, New York 10022 Attention: James J. Connors II, Esq. Facsimile No.:
(212) 751-3939 Email: jconnors@kelso.com


and


Debevoise & Plimpton LLP 919 Third Avenue
New York, New York 10022 Attention: Margaret A. Davenport, Esq. Facsimile No.:
(212) 909-6836
Email: madavenport@debevoise.com
(ii)
If to either or both of the Kelso Stockholders: c/o Kelso & Company

320 Park Avenue, 24th Floor New York, New York 10022
Attention: James J. Connors II, Esq. Facsimile No.: (212) 751-3939 Email:
jconnors@kelso.com






--------------------------------------------------------------------------------





with a copy to (which shall not constitute notice):


Debevoise & Plimpton LLP 919 Third Avenue
New York, New York 10022 Attention: Margaret A. Davenport, Esq. Facsimile No.:
(212) 909-6836
Email: madavenport@debevoise.com


(iii)If to any other Stockholder, to the address set forth on such Stockholder’s
signature page hereto, or the signature page of such Stockholder’s joinder
agreement, as the case may be,


or to such other Person or address as any party shall specify by notice in
writing to the Company. All such notices, requests, demands, letters, waivers
and other communications shall be deemed to have been received (w) if by
personal delivery on the day after such delivery, (x) if by certified or
registered mail, on the fifth business day after the mailing thereof, (y) if by
next-day or overnight mail or delivery, on the day delivered, or (z) if by fax,
on the day delivered; provided that such delivery is confirmed.


11.9    Headings; Execution in Counterparts. The headings and captions contained
herein are for convenience and shall not control or affect the meaning or
construction of any provision hereof. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and
which together shall constitute one and the same instrument.


11.10    Injunctive Relief. Each of the parties recognizes and agrees that money
damages may be insufficient and, therefore, in the event of a breach of any
provision of this Agreement the aggrieved party may elect to institute and
prosecute proceedings in any court of competent jurisdiction to enforce specific
performance or to enjoin the continuing breach of this Agreement. Such remedies
shall, however, be cumulative and not exclusive, and shall be in addition to any
other remedy which such party may have. Each Stockholder irrevocably submits to
the nonexclusive jurisdiction of the state and federal courts in New York for
the purposes of any suit, action or other proceeding arising out of or based
upon this Agreement or the subject matter hereof. Each Stockholder hereby
consents to service of process made in accordance with Section 11.8.


11.11    Term. This Agreement shall be effective as of the date hereof and shall
continue in effect thereafter until the earlier of (a) its termination by the
consent of the parties hereto or their respective successors in interest and (b)
the date on which no Registrable Securities remain outstanding; provided that,
the parties’ respective rights and obligations under Section 8 shall survive the
termination of this Agreement.












--------------------------------------------------------------------------------





11.12    Further Assurances. Subject to the specific terms of this Agreement,
each of the Company and the Stockholders shall make, execute, acknowledge and
deliver such other instruments and documents, and take all such other actions,
as may be reasonably required in order to effectuate the purposes of this
Agreement and to consummate the transactions contemplated hereby.


11.13    No Third Party Beneficiaries. Except as provided in Section 7 with
respect to indemnified parties, this Agreement is not intended to confer upon
any Person not a party hereto any rights or remedies hereunder.


11.14    Entire Agreement. This Agreement, the Stockholders Agreement, the
Subscription Agreements (as defined in the Stockholders Agreement) and any
agreements entered into in connection with any of the foregoing constitute the
entire agreement and the understanding of the parties hereto with the matters
referred to herein. This Agreement and the agreements referred to in the
preceding sentence supersede all prior agreements and understandings between the
parties with respect to such matters.








































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been signed by each of the parties hereto
and shall be effective as of the date first above written.




ROADHOUSE HOLDING INC.


By: /s/ George T. Vogel
Name: George T. Vogel
Title: CEO/ President






KELSO INVESTMENT ASSOCIATES VIII, L.P.


By: Kelso GP VIII, L.P. its general partner By: Kelso GP VIII, LLC its general
partner


By:
    __

Name:    James J. Connors II, Esq. Title:    Managing Member




KEP VI LLC


By:        __


Name: Title:

James J. Connors II, Esq. Managing Member







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been signed by each of the parties
hereto, and shall be effective as of the date first above written.




ROADHOUSE HOLDING INC.




By:
_ Name:

Title:




KELSO INVESTMENT ASSOCIATES VIII, L.P.


By: Kelso GP VIII, L.P., its general partner
By: Kelso GP VIII, LLC, its general partner


By: /s/ James J. Conners II    _
Name: James J. Conners II, Esq.
Title: Managing Member




KEV VI, LLC


By: /s/ James J. Conners II    _
Name: James J. Conners II, Esq.
Title: Managing Member








